Exhibit 10.5

 

 Execution Version

 

CREDIT AGREEMENT

 

dated as of May 28, 2014

 

among

 

OIL STATES INTERNATIONAL, INC.,

as the Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

WELLS FARGO BANK, N.A.,
as Administrative Agent, the Swing Line Lender and an Issuing Bank,

 

ROYAL BANK OF CANADA,
as Syndication Agent,

and

 

COMPASS BANK,

as Documentation Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC

as Sole Lead Arranger and Sole Bookrunner

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

    Page      

ARTICLE I

Definitions

1

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

24

Section 1.03

[Reserved.]

24

Section 1.04

Classification of Loans and Borrowings

24

Section 1.05

Exchange Rate Calculations

24

Section 1.06

Additional Alternative Currencies

25

     

ARTICLE II

The Credits

25

Section 2.01

Commitments

25

Section 2.02

Loans

26

Section 2.03

Borrowing Procedure

28

Section 2.04

Evidence of Debt; Repayment of Loans

28

Section 2.05

Fees

29

Section 2.06

Interest on Loans

30

Section 2.07

Default Interest

31

Section 2.08

Alternate Rate of Interest

31

Section 2.09

Termination and Reduction of Commitments

31

Section 2.10

Conversion and Continuation of Borrowings

32

Section 2.11

Optional Prepayment

33

Section 2.12

Mandatory Prepayments

34

Section 2.13

Increased Costs; Capital Requirements

34

Section 2.14

Change in Legality

36

Section 2.15

Breakage Costs

36

Section 2.16

Pro Rata Treatment

37

Section 2.17

Sharing of Setoffs

37

Section 2.18

Payments

38

Section 2.19

Taxes

38

Section 2.20

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

42

Section 2.21

Letters of Credit

43

Section 2.22

Swing Line Loans

49

Section 2.23

Defaulting Lenders

52

Section 2.24

Increase in Commitments

56

     

ARTICLE III

Representations and Warranties

57

Section 3.01

Organization; Powers

57

Section 3.02

Authorization

57

Section 3.03

Enforceability

58

Section 3.04

Governmental Approvals

58

Section 3.05

Financial Statements

58

Section 3.06

No Material Adverse Change

59

Section 3.07

Title to Properties; Possession Under Leases

59

Section 3.08

Subsidiaries

59

 

 
-i- 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

Section 3.09

Litigation; Compliance with Laws

59

Section 3.10

Agreements

60

Section 3.11

Federal Reserve Regulations

60

Section 3.12

Investment Company Act

60

Section 3.13

Use of Proceeds

60

Section 3.14

Tax Returns

60

Section 3.15

No Material Misstatements

60

Section 3.16

Employee Benefit Plans

61

Section 3.17

Environmental Matters

61

Section 3.18

Insurance

62

Section 3.19

Security Documents

62

Section 3.20

Intellectual Property

62

Section 3.21

Labor Matters

62

Section 3.22

Solvency

63

Section 3.23

Foreign Assets Control Regulations, Sanctions, etc

63

     

ARTICLE IV

Conditions of Lending

63

Section 4.01

All Credit Events

63

Section 4.02

Initial Funding

64

     

ARTICLE V

Affirmative Covenants

67

Section 5.01

Existence; Businesses and Properties

67

Section 5.02

Insurance

68

Section 5.03

Obligations and Taxes

68

Section 5.04

Financial Statements, Reports, etc

68

Section 5.05

Litigation and Other Notices

70

Section 5.06

Information Regarding Collateral

71

Section 5.07

Maintaining Records; Access to Properties and Inspections

71

Section 5.08

Use of Proceeds

71

Section 5.09

Further Assurances

71

     

ARTICLE VI

Negative Covenants

72

Section 6.01

Indebtedness

73

Section 6.02

Liens

74

Section 6.03

Sale and Lease-Back Transactions

75

Section 6.04

Investments, Loans and Advances

75

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

77

Section 6.06

Restricted Payments; Restrictive Agreements

77

Section 6.07

Transactions with Affiliates

78

Section 6.08

Business of the Borrower and Subsidiaries

79

Section 6.09

Other Indebtedness and Agreements

79

Section 6.10

Interest Coverage Ratio

79

Section 6.11

Maximum Leverage Ratio

79

 

 
-ii- 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

    Page      

Section 6.12

Hedging Agreements

79

     

ARTICLE VII

Events of Default

79

Section 7.01

Events of Default

79

Section 7.02

Optional Acceleration of Maturity

81

Section 7.03

Automatic Acceleration of Maturity

82

Section 7.04

Non-exclusivity of Remedies

82

Section 7.05

Application of Proceeds

82

     

ARTICLE VIII

The Administrative Agent, the Issuing Banks and the Swing Line Lenders

84

Section 8.01

Appointment and Authority

84

Section 8.02

Rights as a Lender

84

Section 8.03

Exculpatory Provisions

84

Section 8.04

Reliance by the Administrative Agent, the Issuing Banks and the Swing Line
Lenders

85

Section 8.05

Delegation of Duties

86

Section 8.06

Resignation of the Administrative Agent or a Swing Line Lender

86

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders; Certain Acknowledgments

87

Section 8.08

Indemnification

87

Section 8.09

Collateral and Guaranty Matters

88

Section 8.10

No Other Duties, etc

90

Section 8.11

Administrative Agent May File Proofs of Claim

90

     

ARTICLE IX

Miscellaneous

90

Section 9.01

Notices

90

Section 9.02

Survival of Agreement

92

Section 9.03

Binding Effect

93

Section 9.04

Successors and Assigns

93

Section 9.05

Expenses; Indemnity

98

Section 9.06

Right of Setoff

100

Section 9.07

Applicable Law

100

Section 9.08

Waivers; Amendment

100

Section 9.09

Interest Rate Limitation

103

Section 9.10

Entire Agreement

103

Section 9.11

WAIVER OF JURY TRIAL

103

Section 9.12

Severability

104

Section 9.13

Counterparts

104

Section 9.14

Headings

104

Section 9.15

Jurisdiction; Consent to Service of Process

104

Section 9.16

Confidentiality

105

Section 9.17 Judgment Currency 106

 

 
-iii- 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

Section 9.18

Exculpation Provisions

106

Section 9.19

Payments Set Aside

107

Section 9.20

Termination

107

Section 9.21

Patriot Act Notice

107

Section 9.22

Keepwell

108

 

 
-iv- 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(a)

Rolled Letters of Credit

Schedule 1.01(b)

Guarantors

Schedule 2.01

Lenders and Commitments

Schedule 3.08

Subsidiaries

Schedule 3.09

Litigation

Schedule 3.16(a)

Unfunded Plans

Schedule 3.17

Environmental Matters

Schedule 3.19

Loan Parties and Filing Offices

Schedule 6.01

Outstanding Indebtedness on Effective Date

Schedule 6.02

Liens Existing on Effective Date

Schedule 6.04

Existing Investments

 

Exhibit A

[Reserved]

Exhibit B

Form of Assignment and Acceptance

Exhibit C-1

Form of Borrowing Request

Exhibit C-2

Form of Swing Line Borrowing Request

Exhibit D

[Reserved]

Exhibit E

Form of Pledge Agreement

Exhibit F

Form of Security Agreement

Exhibit G

Form of Guarantee Agreement

Exhibit H

Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit I

Form of Compliance Certificate

Exhibit J

[Reserved]

Exhibit K-1

Form of U.S. Tax Compliance Certificate

Exhibit K-2

Form of U.S. Tax Compliance Certificate

Exhibit K-3

Form of U.S. Tax Compliance Certificate

Exhibit K-4

Form of U.S. Tax Compliance Certificate

 

 
-v- 

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT dated as of May 28, 2014, is among OIL STATES
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the Lenders (as
defined in Article I), and WELLS FARGO BANK, N.A. (“Wells Fargo”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

 

The Borrower has requested the Lenders to extend credit in the form of Revolving
Credit Loans to the Borrower in an aggregate principal amount at any time
outstanding not in excess of $600,000,000. The Borrower has requested the
Issuing Banks to issue Letters of Credit to support payment obligations of the
Borrower and the Subsidiaries incurred in the ordinary course of business.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” shall have the meaning assigned to such term in Section
2.24(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied from time to time by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that for purposes of Section 6.07, the term “Affiliate” shall
also include any person that directly or indirectly owns 5% or more of any class
of Equity Interests of the person specified or that is an officer or director of
the person specified.

 

“Agreement” shall mean this Credit Agreement dated as of May 28, 2014 among the
Borrower, the Lenders, and the Administrative Agent.

 

 
 

--------------------------------------------------------------------------------

 

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.0% and (c) the Adjusted LIBO
Rate for such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in U.S. dollars with a maturity of one
month plus 1.0%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Alternative Currency” shall mean (a) the Canadian Dollar, Euro, Pounds
Sterling, Japanese Yen, Singapore Dollar, Australian Dollar, Hong Kong Dollar,
Mexican Peso, Indian Rupee, Kuwaiti Dinar, and each other currency (other than
U.S. dollars) that is approved in accordance with Section 1.06, and (b) as to
Letters of Credit issued by Wells Fargo, any lawful currency that is readily
available, freely transferable, freely convertible into U.S. dollars and is
regularly traded by Wells Fargo.

 

“Applicable Issuing Bank” shall mean Wells Fargo, JPMorgan Chase Bank, N.A. and
Capital One, N.A. or any other Issuing Bank that has issued, or has a commitment
to issue, Letters of Credit.

 

“Applicable Percentage” shall mean, for any day, with respect to any
Eurocurrency Loan, ABR Loan or the Commitment Fee, the applicable percentage set
forth below under the applicable caption, based upon the Leverage Ratio as of
the relevant date of determination:

 

Leverage Ratio

Eurocurrency Spread

ABR Spread

Commitment Fee Percentage

        Category 1              

Less than 1.50 to 1.00

1.50%

0.50%

0.375%

        Category 2              

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

1.75%

0.75%

0.375%

        Category 3              

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

2.00%

1.00%

0.375%

        Category 4              

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

2.25%

1.25%

0.50%

        Category 5              

Greater than or equal to 3.00 to 1.00

2.50%

1.50%

0.50%

 

 
-2-

--------------------------------------------------------------------------------

 

 

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements required by Section 5.04(a) or (b) and the Compliance
Certificate required by Section 5.04(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements indicating another such change; provided, however, that at any time
during which the Borrower has failed to deliver when due the financial
statements required by Section 5.04(a) or (b) and the Compliance Certificate
required by Section 5.04(c), respectively, the Leverage Ratio shall be deemed to
be in Category 5 for purposes of determining the Applicable Percentage.
Notwithstanding the foregoing, (x) from the Effective Date through but excluding
the date of delivery to the Administrative Agent of financial statements
required by Section 5.04(a) or (b) and the Compliance Certificate required by
Section 5.04(c), respectively, the Leverage Ratio shall be deemed to be in
Category 1 for purposes of determining the Applicable Percentage and (y)
thereafter, subject to the proviso in the immediately preceding sentence, the
Applicable Percentage shall be based on the Leverage Ratio reflected in the most
recently delivered financial statements required by Section 5.04(a) or (b) and
the Compliance Certificate required by Section 5.04(c), respectively.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) of any or all of the property of
the Borrower or any of its Subsidiaries to any person other than the Borrower or
any of its Subsidiaries (other than (a) Equity Interests in the Borrower or
directors’ qualifying shares in any Subsidiary, (b)  inventory, damaged,
obsolete or worn out assets, scrap and Permitted Investments, in each case
disposed of in the ordinary course of business, or (c) dispositions between or
among Subsidiaries that are not Loan Parties)), provided that any asset sale or
series of related asset sales described above having a value not in excess of
$1,000,000 shall be deemed not to be an “Asset Sale” for purposes of this
Agreement.

 

“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04) and accepted by the Administrative Agent, in
substantially the form of Exhibit B or such other form as shall be approved by
the Administrative Agent.

 

“AutoBorrow Agreement” shall mean any agreement providing for automatic
borrowing services between a Loan Party and a Swing Line Lender.

 

“Banking Services” shall mean each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any Affiliate of a
Lender: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Banking Services Obligations” shall mean any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

 

“Borrowing” shall mean a Revolving Borrowing or a Swing Line Borrowing.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 or C-2, as
applicable, or such other form as shall be reasonably approved by the
Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

 

“Business Day” shall mean (a) when used in connection with a Loan, Letter of
Credit or payment denominated in U.S. dollars, any day other than a Saturday,
Sunday or any day on which banks in Charlotte, Houston and New York City are
authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in U.S. dollars in
the London interbank market and (b) when used in connection with a Letter of
Credit or payment denominated in an Alternative Currency, any day on which banks
are open for foreign exchange business in the principal financial center of the
country of such Alternate Currency and on which the relevant office of the
Applicable Issuing Bank is not authorized or required by law to close.

 

“Calculation Date” shall mean (a) the first Business Day of each month, and (b)
the Business Day preceding the issuance, amendment, extension or renewal of each
Letter of Credit denominated in an Alternative Currency; provided, however, that
none of the foregoing shall constitute a Calculation Date unless at the time
thereof (or after giving effect to any Letter of Credit then being requested)
Letters of Credit denominated in Alternative Currencies are outstanding.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that any lease that was treated as an operating lease under
GAAP at the time it was entered into that later becomes a capital lease as a
result of a change in GAAP during the life of such lease, including any
renewals, shall be treated as an operating lease for all purposes under this
Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for the L/C Exposure or obligations of Lenders to fund
participations in respect of L/C Exposure, cash or deposit account balances or,
if the Administrative Agent and each Applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each Applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by the directors so nominated.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

 

“Civeo” shall mean Civeo Corporation, a Delaware corporation, formerly known as
OISA Accommodations SpinCo Inc.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all “Collateral” as defined in any Security Document.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to (a) make Revolving Credit Loans hereunder, (b) purchase participations
in the L/C Exposure and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment”, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Commitment, as applicable, as the same may be (i) reduced from time
to time pursuant to Section 2.09, (ii) increased pursuant to Section 2.24 or
(iii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The Total Commitment as of the Effective
Date is $600,000,000.

 

“Commitment Fees” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Commitment Increase” shall have the meaning assigned to such term in Section
2.24(a).

 

 
-5-

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. Section
1 et seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated April 2014.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, EBITDA of the Borrower and the
Subsidiaries for such period, all determined on a consolidated basis.

 

“Consolidated Interest Expense” shall mean, for the Borrower and the
Subsidiaries for any period, the sum of (a) the interest expense (including
imputed interest expense in respect of Capital Lease Obligations but excluding
the amortization of debt discount and debt issuance costs) of such person for
such period, determined on a consolidated basis in accordance with GAAP, plus
(b) any interest accrued during such period in respect of Indebtedness of such
person that is required to be capitalized rather than included in consolidated
interest expense for such period in accordance with GAAP. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by such person with respect to interest rate Hedging
Agreements.

 

“Consolidated Net Income” shall mean, for any person for any period, the net
income or loss of such person for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary of such person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income of any person in which any other
person (other than such person or a wholly owned Subsidiary thereof or any
director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such person or a wholly owned Subsidiary thereof
by such person during such period, and (c) any gains or losses attributable to
sales of assets out of the ordinary course of business. For the avoidance of
doubt, any dividend from Civeo in connection with the Spin-Off is not considered
net income.

 

“Consolidated Net Worth” shall mean, at any time, the net worth or total
shareholders’ equity of the Borrower and the Subsidiaries on a consolidated
basis determined in accordance with GAAP.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.23(d), any Lender that:

 

(a)     has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, and Swing Line Lender of any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due;

 

(b)     has notified the Borrower, the Administrative Agent or any Issuing Bank
or Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied);

 

(c)     has failed, within three (3) Business Days after request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower); or

 

(d)     has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Insolvency Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity;

 

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.23(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swing Line Lender and each Lender.

 

 
-7-

--------------------------------------------------------------------------------

 

 

“dollars”, “U.S. dollars”, or “$” shall mean lawful money of the United States
of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“EBITDA” shall mean, for any person for any period, (a) Consolidated Net Income
of such person for such period plus (b) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of (i)
Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any noncash charges or extraordinary losses
for such period, (v) transaction costs associated with the Transactions in an
aggregate amount not to exceed $20,000,000 plus such additional amounts as a
result of currency exchange fluctuations in an amount reasonably acceptable to
the Administrative Agent, (v) unamortized debt issuance costs, and (vi) loss on
extinguishment of Indebtedness minus (c) without duplication (i) all cash
payments made during such period on account of reserves, restructuring charges
and other noncash charges added to Consolidated Net Income pursuant to clause
(b)(iv) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
noncash items of income for such period, all determined for such person on a
consolidated basis in accordance with GAAP.

 

“Effective Date” shall mean the date upon which all of the conditions set forth
in Sections 4.01 and 4.02 are satisfied or waived in accordance with Section
9.08(b), which date shall not be later than June 30, 2014.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other person (other than a natural person).

 

“Environmental Laws” shall mean all former, current and future federal, state,
provincial, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

 
-8-

--------------------------------------------------------------------------------

 

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the failure of
any Plan to satisfy the Pension Funding Rules; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the receipt by the Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (g) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable; or (h) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Borrower or any Subsidiary.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Exchange Rate” shall mean, on any day, for purposes of determining the U.S.
Dollar Equivalent, the rate at which the applicable Alternative Currency may be
exchanged into U.S. dollars, as set forth at approximately 12:00 p.m. (Standard
Time) on such day on the applicable Bloomberg Currency Page. In the event that
such rate does not appear on such Bloomberg Currency Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of U.S. dollars are then being conducted, at or about
12:00 p.m. (Standard Time) on such day for the purchase of U.S. dollars or
Alternative Currencies, as the case may be, for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any method
it deems commercially reasonable and appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.

 

 
-9-

--------------------------------------------------------------------------------

 

 

“Excluded Subsidiaries” shall mean Civeo and all of its direct and indirect
subsidiaries.

 

“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes, (b) in the case
of a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.20) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of December 10, 2010, as amended by that certain Amendment
No. 1 thereto dated as of September 18, 2012 and Amendment No. 2 thereto dated
as of September 5, 2013.

 

“Existing Senior Notes” shall mean the Borrower’s 5-1/8% Senior Notes due 2023
and the 6.500% Senior Notes due 2019 issued by the Borrower.

 

 
-10-

--------------------------------------------------------------------------------

 

 

“Facility” means, collectively, the revolving credit facility, the swingline
subfacility and the letter of credit subfacility described herein.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.

 

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) for such transactions as determined by the
Administrative Agent.

 

“Fee Letter” shall mean the letter agreement dated as of April 2, 2014 among the
Borrower, the Wells Fargo Securities, LLC and the Administrative Agent.

 

“Fees” shall mean, collectively, the Commitment Fees, the Administrative Agent
Fees, the L/C Participation Fees and the Issuing Bank Fees.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“Foreign Lender” shall mean any Lender that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Percentage
of the outstanding L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank other than L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

 

“FSHCO” shall mean any Subsidiary that is a disregarded entity for U.S. federal
income tax purposes substantially all of the assets of which consist of,
directly or indirectly, equity interests in or Indebtedness of Foreign
Subsidiaries.

 

 
-11-

--------------------------------------------------------------------------------

 

 

“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing person in good faith. The term “Guarantee” as a verb has a
corresponding meaning; provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit G, among the Loan Parties and the Administrative Agent for the
benefit of the Secured Parties.

 

“Guarantors” shall mean each Subsidiary of the Borrower listed on
Schedule 1.01(b), and each other Material Subsidiary that is or becomes a party
to the Guarantee Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

 
-12-

--------------------------------------------------------------------------------

 

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Increase Date” shall have the meaning assigned to such term in Section 2.24(b).

 

“Increasing Lender” shall have the meaning assigned to such term in Section
2.24(a).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (d) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (e) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (provided that, for purposes
hereof, the amount thereof shall be limited to the lesser of (i) the amount of
such Indebtedness and (ii) the fair market value of such property), (g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit and (j) all obligations of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that, by its terms, such Indebtedness is nonrecourse to
such person.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower or any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Insolvency Law” shall mean the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Interest Coverage Ratio” for any period shall mean the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period. Solely for purposes of this definition, if, at any time the
Interest Coverage Ratio is being determined, the Borrower or any Subsidiary
shall have completed (x) the Spin-Off, (y) a Permitted Acquisition or Asset Sale
the consideration of which is greater than $25,000,000 and/or (z) a Tender
Offer, in each case since the beginning of the relevant four fiscal quarter
period, the Interest Coverage Ratio shall be determined on a pro forma basis
(using the criteria therefor described in Section 6.04(i)) as if such Spin-Off,
Permitted Acquisition or Asset Sale and/or Tender Offer, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

 
-13-

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan or Swing
Line Loan, the last Business Day of each March, June, September and December,
and the earlier of the Maturity Date and the date on which the applicable
Commitment shall expire or be terminated as provided herein, and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and the earlier of the Maturity
Date and the date on which the applicable Commitment shall expire or be
terminated as provided herein, and in the case of a Eurocurrency Borrowing with
an Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 3 or 6 months thereafter, or, if consented
to by all Lenders (which consent may be delivered to the Administrative Agent
either verbally or in writing; provided that each Lender shall be deemed to
consent to such Interest Period duration unless it shall object thereto by
written notice to the Administrative Agent at least one Business Day prior to
the requested date of such Eurocurrency Borrowing), 12 months or a shorter
period thereafter, as the Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean, as the context may require, (a) Wells Fargo, with
respect to Letters of Credit issued by it, (b) JPMorgan Chase Bank, N.A., with
respect to Letters of Credit issued by it, (c) Capital One, N.A., with respect
to Letters of Credit issued by it, (d) with respect to each Rolled Letter of
Credit, the Lender that issued such Rolled Letter of Credit, (e) any other
Lender that may become an Issuing Bank pursuant to Section 2.21(j) or (l) with
respect to Letters of Credit issued by such Lender, or (f) collectively, all the
foregoing. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.21.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

 
-14-

--------------------------------------------------------------------------------

 

 

“L/C Exposure” shall mean at any time the sum of (a) the U.S. Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the U.S. Dollar Equivalent of the aggregate principal amount of
all L/C Disbursements in respect of Letters of Credit that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall mean
its Pro Rata Percentage of the aggregate L/C Exposure at such time.

 

“Lead Arranger” shall mean Wells Fargo Securities, LLC, in such capacity,
together with its designated affiliates.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.23), (b) any person that has become a party
hereto pursuant to an Assignment and Acceptance and (c) the Swing Line Lenders.

 

“Letter of Credit” shall mean any letter of credit issued (or, in the case of a
Rolled Letter of Credit, deemed issued) pursuant to Section 2.21.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance, amendment or extension of a Letter of Credit in the form from time to
time in use by an Issuing Bank.

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, the related Letter of Credit Application and any
agreements, documents, and instruments entered into in connection with or
relating to such Letter of Credit.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Total Debt on such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
statements have been delivered pursuant to Section 5.04(a) or (b). Solely for
purposes of this definition, if, at any time the Leverage Ratio is being
determined, the Borrower or any Subsidiary shall have completed (x) the
Spin-Off, (y) a Permitted Acquisition or Asset Sale the consideration of which
is greater than $25,000,000, or (z) a Tender Offer, in each case since the
beginning of the relevant four fiscal quarter period, the Leverage Ratio shall
be determined on a pro forma basis (using the criteria therefor described in
Section 6.04(i)) as if such Spin-Off, Permitted Acquisition or Asset Sale and/or
Tender Offer, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the interest rate per annum (rounded upward to the nearest
whole multiple of 1/100 of 1%) which appears on Reuters Screen LIBOR01 Page (or
any applicable successor page) at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest Period.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page), then “LIBO Rate” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.

 

 
-15-

--------------------------------------------------------------------------------

 

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge, hypothec or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

 

“Liquidity” shall mean, as of any date of determination, (a) the amount that the
Borrower is entitled to borrow as Revolving Credit Loans hereunder (after giving
effect to the outstanding principal amount of Revolving Credit Loans, Swing Line
Loans and the L/C Exposure) plus (b) the amount of unrestricted cash (determined
in accordance with GAAP) and Permitted Investments of the Borrower and its
Subsidiaries.

 

“Loan Documents” shall mean, collectively, this Agreement, any Notes, if any,
issued pursuant to Section 2.04(g), the Guarantee Agreement, the Security
Documents, the Letter of Credit Documents, the Fee Letter and each other
certificate, agreement, instrument or other document executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing;
provided, however, that for purposes of Section 9.08, “Loan Documents” shall
mean this Agreement, the Guarantee Agreement and the Security Documents.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean, collectively, the Revolving Credit Loans and the Swing Line
Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) material impairment of the
ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or
(c) material impairment of the rights of or benefits available to the Lenders
and the Administrative Agent under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Subsidiary” shall mean any Subsidiary of the Borrower that, as of the
most recent date for which financial statements required to be delivered
pursuant to Sections 5.04(a) or (b) are available, has either (a) net tangible
assets (excluding assets that are eliminated in the calculation of consolidated
net tangible assets of the Borrower and its Subsidiaries) that constitute more
than 5% of the consolidated net tangible assets of the Borrower and its
Subsidiaries or (b) EBITDA greater than 5% of Consolidated EBITDA; provided that
if (i) the combined net tangible assets of the Subsidiaries that are not
considered to be Material Subsidiaries (referred to herein as the “Immaterial
Subsidiaries”) exceeds 15% of consolidated net tangible assets of the Borrower
and its Subsidiaries, or (ii) the combined EBITDA of the Immaterial Subsidiaries
exceeds 15% of Consolidated EBITDA, then one or more of such Immaterial
Subsidiaries shall be deemed to be Material Subsidiaries in descending order
based on the respective percentage of consolidated net tangible assets or
percentage of Consolidated EBITDA until such excess shall have been eliminated.
Each Material Subsidiary listed on Schedule 1.01(b) is a Guarantor as of the
Effective Date.

 

 
-16-

--------------------------------------------------------------------------------

 

 

“Maturity Date” shall mean May 28, 2019.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto
which is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee Agreement and the Security Documents. Notwithstanding anything to the
contrary contained herein, “Obligations” shall not include the Excluded Swap
Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.20).

 

“Participant” has the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

 
-17-

--------------------------------------------------------------------------------

 

 

“Pension Act” shall mean the Pension Protection Act of 2006.

 

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(i).

 

“Permitted Investments” shall mean:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, United States of America, Canada, the
United Kingdom, Australia or any other country that is a signatory to the
Convention on the Organization for Economic Co-operation and Development (or by
any agency, state, province or territory thereof to the extent such obligations
are backed by the full faith and credit of such country or applicable state,
province or territory), in each case maturing within one year from the date of
acquisition thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or Moody’s;

 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market and other deposit accounts issued
or offered by, any domestic office of any Lender or any commercial bank
organized under the laws of the United States of America, Canada, the United
Kingdom or Australia or any state, province of territory thereof, that has a
combined capital and surplus and undivided profits of not less than $500,000,000
(or, in the case of any bank that is a Lender, $200,000,000);

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

 

(e)     other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code,
and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

 
-18-

--------------------------------------------------------------------------------

 

 

“Platform” shall have the meaning assigned to such term in Section 5.04.

 

“Pledge Agreement” shall mean the Pledge Agreement, substantially in the form of
Exhibit E, among the Borrower, the Subsidiaries party thereto and the
Administrative Agent for the benefit of the Secured Parties.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Wells Fargo as its prime rate in effect at its principal office
in San Francisco; each change in the Prime Rate shall be effective on the date
such change is publicly announced as being effective.

 

“Pro Rata Percentage” shall mean, with respect to any Lender, the percentage of
the Total Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Pro Rata Percentages of the Lenders shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments.

 

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender (c) any
Issuing Bank, and (d) the Swing Line Lender, as applicable.

 

“Refinancing Transactions” shall mean the refinancing of all obligations under
the Existing Credit Agreement.

 

“Register” shall have the meaning assigned to such term in Section 9.04(c).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

 
-19-

--------------------------------------------------------------------------------

 

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective partners, directors, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Loans, a share of the L/C Exposure and unused Commitments representing more than
50% of the sum of all Revolving Credit Loans outstanding, the L/C Exposure and
unused Commitments at such time.

 

“Reset Date” shall have the meaning assigned to such term in Section 1.05.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement or any other Loan Document.

 

“Restricted Indebtedness” shall mean Subordinated Indebtedness of the Borrower
or any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.

 

“Revolving Borrowing” shall mean a group of Revolving Credit Loans of a single
Type made, converted or continued by the Lenders on a single date and, in the
case of a Eurocurrency Borrowing, as to which a single Interest Period is in
effect.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Credit
Loans of such Lender, plus the U.S. Dollar Equivalent of the aggregate amount at
such time of such Lender’s Pro Rata Percentage of the L/C Exposure plus such
Lender’s Pro Rata Percentage of the outstanding amount all Swing Line Loans.

 

“Revolving Credit Loans” shall mean the Loans made by the Lenders to the
Borrower pursuant to Section 2.01(a). Each Revolving Credit Loan shall be an ABR
Loan or a Eurocurrency Loan.

 

“Rolled Letter of Credit” shall mean each Letter of Credit previously issued for
the account of the Borrower or for the account of any of its Subsidiaries that
(a) is outstanding on the Effective Date and (b) is listed on Schedule 1.01(a).

 

 
-20-

--------------------------------------------------------------------------------

 

 

“Sanctions” has the meaning assigned to such term in Section 3.23.

 

“SEC” shall mean the Securities and Exchange Commission, and any successor
entity.

 

“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit F, among the Borrower, the Subsidiaries party thereto and the
Administrative Agent for the benefit of the Secured Parties.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
and each other Security Document to which the Borrower or any Subsidiary is a
party and that purports to grant a Lien in the assets of any such person in
favor of the Administrative Agent for the benefit of the Secured Parties,
including each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09.

 

“Solvent” shall mean, with respect to any person, (a) the fair value of the
assets of such person exceeds its debts and liabilities, contingent or
otherwise; (b) the present fair saleable value of the property of such person
are greater than the amount that will be required to pay the probable liability
associated with its debts and other liabilities, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) such person is
able to pay its debts and liabilities, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) such person does not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

 

“S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereof which is a nationally
recognized statistical rating organization.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(g).

 

“Spin-Off” shall mean the spin transaction contemplated by the Form 10-12B filed
by Civeo on December 12, 2013, as amended from time to time prior to the date
hereof.

 

“Standard Time” shall mean eastern standard time or eastern daylight savings
time, as applicable on the relevant date.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

 
-21-

--------------------------------------------------------------------------------

 

 

“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated to the prior payment in full of the Obligations on terms reasonably
satisfactory to the Administrative Agent.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower other than the Excluded
Subsidiaries.

 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.22(a) or, if an AutoBorrow Agreement is in effect, any transfer of
funds pursuant to such AutoBorrow Agreement.

 

“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning assigned to such term in Section 2.22(a).

 

“Swing Line Payment Date” shall mean (a) if an AutoBorrow Agreement is in
effect, the earliest to occur of (i) the date required by such AutoBorrow
Agreement, (ii) demand is made by the Swing Line Lender and (iii) the Maturity
Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur
of (i) three (3) Business Days after demand is made by the Swing Line Lender if
no Default or Event of Default exists, and otherwise upon demand by the Swing
Line Lender and (ii) the Maturity Date.

 

“Swing Line Sublimit” shall mean $30,000,000. The Swing Line Sublimit is part
of, and not in addition to, the Total Commitment.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

 
-22-

--------------------------------------------------------------------------------

 

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tender Offers” shall mean the offer by the Borrower to repurchase the Existing
Senior Notes and amend the corresponding indenture to remove certain covenants,
including the restricted payments covenant, and/or legal defeasance of the
Existing Senior Notes.

 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

 

“Total Debt” at any time shall mean the Indebtedness of the Borrower and its
Subsidiaries at such time (excluding Indebtedness of the type described in
clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).

 

“Transactions” shall mean, collectively, (a) the entering by the Loan Parties
into Loan Documents to which they are to be a party, (b) the Refinancing
Transactions, (c) the Tender Offers, (d) the receipt of a cash dividend or other
payment from Civeo of approximately $850,000,000, (e) the Spin-Off, and (f) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“U.S. Dollar Equivalent” shall mean, on any date of determination, with respect
to any amount in an Alternative Currency, the equivalent in U.S. dollars of such
amount, determined by the Administrative Agent using the Exchange Rate then in
effect.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.19(g).

 

“wholly owned Subsidiary” of any person shall mean (a) any subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the equity or 100% of the ordinary
voting power are, at the time any determination is being made, owned, controlled
or held by such person or one or more wholly owned subsidiaries of such person
or by such person and one or more wholly owned subsidiaries of such person or
(b) any subsidiary that is organized in a foreign jurisdiction and is required
by the applicable laws and regulations of such foreign jurisdiction to be
partially owned by the government of such foreign jurisdiction or individual or
corporate citizens of such foreign jurisdiction, provided that such person,
directly or indirectly, owns the remaining Equity Interests in such subsidiary
and, by contract or otherwise, controls the management and business of such
subsidiary and derives economic benefits of ownership of such subsidiary to
substantially the same extent as if such subsidiary were a wholly owned
subsidiary.

 

 
-23-

--------------------------------------------------------------------------------

 

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any Loan Party, and the
Administrative Agent.

 

SECTION 1.02     Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, for
purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, GAAP will be deemed to treat leases that would have been
classified as operating leases in accordance with generally accepted accounting
principles in the United States of America as in effect on December 31, 2013 in
a manner consistent with the treatment of such leases under generally accepted
accounting principles in the United States of America as in effect on December
31, 2013, notwithstanding any modifications or interpretive changes thereto that
may occur thereafter.

 

 
-24-

--------------------------------------------------------------------------------

 

 

SECTION 1.03     [Reserved.]

 

SECTION 1.04     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

 

SECTION 1.05     Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date and (b) give notice thereof to the Borrower and to each Lender
that shall have requested such information. The Exchange Rates so determined
shall become effective on the first Business Day immediately following the
relevant Calculation Date (each, a “Reset Date”) and shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than any other provision expressly requiring the use of a
current Exchange Rate) be the Exchange Rate employed in converting amounts
between U.S. dollars and any other Alternative Currency.

 

SECTION 1.06     Additional Alternative Currencies. The Borrower may from time
to time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into U.S. dollars. Such request shall be
subject to the approval of the Administrative Agent and the Applicable Issuing
Bank. Any such request shall be made to the Administrative Agent not later than
12:00 p.m. (Standard Time), ten Business Days prior to the date of the requested
Letter of Credit (or such other time or date as may be agreed by the
Administrative Agent and the Applicable Issuing Bank, in its or their sole
discretion). The Administrative Agent shall promptly notify the Applicable
Issuing Bank thereof. The Applicable Issuing Bank shall notify the
Administrative Agent, not later than 12:00 p.m. (Standard Time), five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the issuance of Letters of Credit, as the case may be, in such requested
currency. Any failure by the Applicable Issuing Bank to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Issuing Bank to issue the requested Letters of Credit in such
requested currency at that time. If the Administrative Agent and the Applicable
Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.

 

ARTICLE II

The Credits

 

SECTION 2.01     Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:

 

(a)     each Lender agrees, severally and not jointly, to make Revolving Credit
Loans in U.S. dollars to the Borrower, at any time and from time to time on or
after the Effective Date, and until the earlier of the Maturity Date and the
termination of the Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment;

 

 
-25-

--------------------------------------------------------------------------------

 

 

(b)     the Swing Line Lender agrees to make Swing Line Loans in U.S. dollars to
the Borrower in accordance with Section 2.22; and

 

(c)     within the limits set forth in the preceding sentence and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Credit Loans.

 

SECTION 2.02     Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their Pro
Rata Percentages; provided, however, that the failure of any Lender to make any
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(g), the
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) in the case of ABR, an integral multiple of $100,000 and in a minimum amount
of $500,000, (ii) in the case of Eurocurrency Loans, an integral multiple of
$1,000,000 and in a minimum amount of $1,000,000, or (iii) equal to the
remaining available balance of the Commitment.

 

(b)     Subject to Sections 2.08 and 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement or cause the Borrower to incur any cost under Section 2.19 that would
not have been incurred but for the exercise of such option. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than ten Eurocurrency Borrowings outstanding hereunder at any
time.

 

(c)     Except with respect to Loans made pursuant to Section 2.02(g), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 1:00 p.m. (Standard Time) in
the case of a Eurocurrency Borrowing, or 3:00 p.m. (Standard Time) in the case
of an ABR Borrowing, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request.

 

(d)     Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Percentage of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, a rate
per annum equal to the interest rate applicable to Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (which
determination shall be conclusive absent manifest error). If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement; provided, however, that the foregoing does not
constitute a waiver by the Borrower of any claim for damages permitted hereunder
and attributable to such Lender. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

 
-26-

--------------------------------------------------------------------------------

 

 

(e)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Applicable Issuing Bank or the Swing
Line Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Applicable Issuing Bank or the Swing Line Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders, the Applicable Issuing Bank or
the Swing Line Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, such Applicable Issuing Bank or the Swing Line Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(f)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

 
-27-

--------------------------------------------------------------------------------

 

 

(g)     If an Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.21(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
U.S. Dollar Equivalent of such L/C Disbursement and the Administrative Agent
will promptly notify each Lender of the U.S. Dollar Equivalent of such L/C
Disbursement and its Pro Rata Percentage thereof. Each such Lender shall pay by
wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m. (Standard Time) on such date (or, if such Lender shall have
received such notice later than 12:00 p.m. (Standard Time) on any day, not later
than 11:00 a.m. (Standard Time) on the immediately following Business Day), an
amount equal to such Lender’s Pro Rata Percentage of the U.S. Dollar Equivalent
of such L/C Disbursement (it being understood that such amount shall be deemed
to constitute an ABR Loan of such Lender and such payment shall be deemed to
have reduced the L/C Exposure), and the Administrative Agent will promptly pay
to such Issuing Bank amounts so received by it from such Lenders. The
Administrative Agent will promptly pay to such Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.21(e) prior to the time that any
Lender makes any payment pursuant to this paragraph (g); any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Lenders that shall have made such payments and to
such Issuing Bank, as their interests may appear. If any Lender shall not have
made its Pro Rata Percentage of such L/C Disbursement available to the
Administrative Agent as provided above, such Lender and the Borrower severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph to but
excluding the date such amount is paid, to the Administrative Agent for the
account of such Issuing Bank at (i) in the case of the Borrower, a rate per
annum equal to the interest rate applicable to Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (which
determination shall be conclusive absent manifest error); provided, however,
that the foregoing does not constitute a waiver by the Borrower of any claim for
damages permitted hereunder and attributable to such Lender. In addition, if
there is a change in the rate of exchange prevailing between the Alternative
Currency of such L/C Disbursement and the U.S. Dollar Equivalent thereof as
determined by the Administrative Agent on the date of the L/C Disbursement and
the date of actual payment of the amount due (whether by a Lender or the
Borrower), the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any, as may be necessary to ensure that the amount paid
in U.S. dollars, when converted at the rate of exchange prevailing on the date
of payment, will produce the U.S. Dollar Equivalent of such L/C Disbursement
which could have been purchased with the amount of the Alternative Currency of
such L/C Disbursement at the rate of exchange prevailing on the date of the L/C
Disbursement. For purposes of determining the U.S. Dollar Equivalent or rate of
exchange for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Alternative Currency.

 

SECTION 2.03     Borrowing Procedure. In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(g) or a Swing Line Borrowing as
to which this Section 2.03 shall not apply), the Borrower shall hand deliver,
fax or send by electronic communication (e-mail) (or by telephone notice
promptly confirmed by a written, fax or electronic communication (e-mail)) to
the Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurocurrency Borrowing, not later than 3:00 p.m. (Standard Time) three Business
Days before a proposed Borrowing, and (b) in the case of an ABR Borrowing not
later than 1:00 p.m. (Standard Time) on the day of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable, shall be signed by or on behalf of
a Responsible Officer of the Borrower and shall specify the following
information: (i)  whether such Borrowing is to be a Eurocurrency Borrowing or an
ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed
(which shall be an account that complies with the requirements of
Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing
is to be a Eurocurrency Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurocurrency Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.03
(and the contents thereof), and of each Lender’s portion of the requested
Borrowing.

 

 
-28-

--------------------------------------------------------------------------------

 

 

SECTION 2.04     Evidence of Debt; Repayment of Loans.

 

(a)     The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender holding Revolving Credit
Loans the then unpaid principal amount of each such Revolving Credit Loan of
such Lender on the Maturity Date.

 

(b)     The Borrower shall repay each Swing Line Loan on the Swing Line Payment
Date.

 

(c)     Each Loan shall bear interest from and including the date made on the
outstanding principal balance thereof as set forth in Section 2.06.

 

(d)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid such Lender from time to time
under this Agreement, and the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.

 

(e)     The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower or any Guarantor and each Lender’s share thereof.

 

(f)     The entries made in the accounts maintained pursuant to paragraphs (d)
and (e) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(g)     Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note or promissory notes payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

 
-29-

--------------------------------------------------------------------------------

 

 

SECTION 2.05     Fees. (a) The Borrower agrees to pay to each Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year, a commitment fee (the “Commitment Fee”) equal to the
Applicable Percentage on the daily unused amount of the Commitment of such
Lender during the preceding quarter. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fees due to each Lender shall commence to accrue on the Effective
Date, and shall cease to accrue on the date on which the Commitment of such
Lender shall expire or be terminated as provided herein. For the avoidance of
doubt, Swing Line Loans are not deducted from the Commitments when calculating
the commitment fee under this Section 2.05(a).   

 

(b)     The Borrower agrees to pay to the Administrative Agent and the Lead
Arranger, for their respective accounts, the administration and arrangement fees
separately agreed to from time to time by the Borrower, the Administrative
Agent, or the Lead Arranger including, without limitation, the fees set forth in
the Fee Letter (the “Administrative Agent Fees”).

 

(c)     The Borrower agrees to pay to each Lender, through the Administrative
Agent, on the last Business Day of March, June, September and December of each
year, commencing with the first such date to occur after the Effective Date, and
on the date on which the Commitment of such Lender shall be terminated as
provided herein, a fee (the “L/C Participation Fee”) calculated on such Lender’s
Pro Rata Percentage of the daily aggregate L/C Exposure (in each case excluding
the portion thereof attributable to unreimbursed L/C Disbursements in respect of
Letters of Credit) during the preceding quarter (or shorter period commencing
with the Effective Date or ending with the Maturity Date or the date on which
all Letters of Credit have been canceled or have expired and the Commitments of
all Lenders shall have been terminated) at a rate equal to the Applicable
Percentage from time to time used to determine the interest rate on Borrowings
comprised of Eurocurrency Loans pursuant to Section 2.06. The Borrower agrees to
pay to the Applicable Issuing Bank with respect to each Letter of Credit issued
at the request of the Borrower, (A) a fronting fee for each Letter of Credit
equal to the greater of (1) 0.125% of the initial stated amount of such Letter
of Credit and (2) $600 (or, with respect to any subsequent increase to the
stated amount of any such Letter of Credit, such increase in the stated amount)
thereof, such fee to be payable on the date of such issuance, increase or
extension and (B) issuance, payment, amendment and transfer fees specified from
time to time by such Issuing Bank (collectively, the “Issuing Bank Fees”). All
L/C Participation Fees and, unless otherwise agreed by the Applicable Issuing
Bank, Issuing Bank Fees, shall be computed on the basis of the actual number of
days elapsed in a year of 360 days.

 

(d)     All Fees shall be paid on the dates due, in immediately available U.S.
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Applicable Issuing Bank. Once paid, absent manifest error, none of the Fees
shall be refundable under any circumstances.

 

SECTION 2.06     Interest on Loans. (a) Subject to the provisions of
Section 9.09, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Percentage in respect of ABR Loans in effect from time to
time.

 

 
-30-

--------------------------------------------------------------------------------

 



 

(b)     Subject to the provisions of Section 9.09, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in respect of Eurocurrency Loans in effect from time to
time.

 

(c)     Subject to the provisions of Section 9.09, each Swing Line Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in respect of ABR Loans in
effect from time to time.

 

(d)     Interest on each Loan shall be payable to the Administrative Agent on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement. The applicable Alternate Base Rate and Adjusted LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.07     Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, the
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum (subject to Section 9.09) and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Loan plus 2.00% (subject to Section 9.09).

 

SECTION 2.08     Alternate Rate of Interest. In the event, and on each occasion,
that (a) on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent is unable to
determine the Adjusted LIBO Rate for Eurocurrency Loans comprising any requested
Borrowing, or (b) if the Required Lenders shall, by 11:00 a.m. (Standard Time)
at least one (1) Business Day before the date of any requested Borrowing, notify
the Administrative Agent that the Adjusted LIBO Rate for Eurocurrency Loans
comprising such Borrowing will not adequately and fairly reflect the cost to any
Lender of making or maintaining its Eurocurrency Loan during such Interest
Period, then the Administrative Agent shall, as soon as practicable thereafter,
give written, fax or electronic communication (e-mail) (or telephone notice
promptly confirmed by a written, fax or electronic communication (e-mail))
notice of such determination to the Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurocurrency Borrowing pursuant
to Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing.
Each determination by the Administrative Agent hereunder shall be conclusive
absent manifest error.

 

 
-31-

--------------------------------------------------------------------------------

 

 

SECTION 2.09     Termination and Reduction of Commitments. (a) The Commitments
and the L/C Commitments shall automatically terminate on the Maturity Date.

 

(b)     Upon at least three Business Days’ prior irrevocable written, fax or
electronic communication (e-mail) (or by telephone notice promptly confirmed by
a written, fax or electronic communication (e-mail)) notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Total Commitment shall be
in an integral multiple of $1,000,000.

 

(c)     The Borrower shall pay to the Administrative Agent for the account of
the Lenders, on the date of each termination or reduction, the Commitment Fees
on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.

 

SECTION 2.10     Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m. (Standard Time) on the day of the proposed
conversion, to convert any Eurocurrency Borrowing into an ABR Borrowing under
the Commitments, (b) not later than 3:00 p.m. (Standard Time) three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurocurrency Borrowing or to continue any Eurocurrency Borrowing as a
Eurocurrency Borrowing for an additional Interest Period, and (c) not later than
3:00 p.m. (Standard Time) three Business Days prior to conversion, to convert
the Interest Period with respect to any Eurocurrency Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(i)     each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii)     if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii)     each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Type
and/or Interest Period for such Borrowing resulting from such conversion;
accrued interest on any Eurocurrency Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

 
-32-

--------------------------------------------------------------------------------

 

 

(iv)     if any Eurocurrency Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.15;

 

(v)     any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurocurrency
Borrowing (unless agreed to by all Lenders);

 

(vi)     any portion of a Eurocurrency Borrowing that cannot be converted into
or continued as a Eurocurrency Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(vii)     upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurocurrency Loan; and

 

(viii)     notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurocurrency Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable, shall be hand
delivered, faxed or sent by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurocurrency
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day), and (iv) if such
Borrowing is to be converted to or continued as a Eurocurrency Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurocurrency
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall promptly advise the Lenders
of any notice given pursuant to this Section 2.10 and of each Lender’s portion
of any converted or continued Borrowing. If the Borrower shall not have given
notice in accordance with this Section 2.10 to continue any Eurocurrency
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing.

 

SECTION 2.11     Optional Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon written, fax or electronic communication (e-mail) (or by telephone notice
promptly confirmed by written, fax or electronic communication (e-mail))
delivered to the Administrative Agent by (i) 3:00 p.m. (Standard Time) at least
three Business Days prior to the date designated for such prepayment, in the
case of any prepayment of a Eurocurrency Borrowing, or (ii) 1:00 p.m. (Standard
Time) on the date designated for such prepayment in the case of any prepayment
of an ABR Borrowing; provided, however, that each partial prepayment shall be in
an amount that is a minimum amount of $500,000 or an integral multiple of
$100,000 in excess thereof. The Administrative Agent shall promptly advise the
Lenders of any notice given pursuant to this Section 2.11 and of each Lender’s
portion of such prepayment.

 

 
-33-

--------------------------------------------------------------------------------

 

 

(b)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (Standard Time) on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000.

 

(c)     Each notice of prepayment shall specify (i) the amount to be prepaid,
(ii) the prepayment date and (iii) the Type of Loans to be repaid and shall
commit the Borrower to prepay such obligations by the amount specified therein
on the date specified therein. All prepayments pursuant to this Section 2.11
shall be subject to Section 2.15, but shall otherwise be without premium or
penalty.

 

SECTION 2.12     Mandatory Prepayments. (a) In the event of any termination of
all the Commitments, the Borrower shall, on the date of such termination, repay
or prepay all its outstanding Revolving Credit Loans and replace all outstanding
Letters of Credit and/or deposit an amount equal to the sum of the L/C Exposure,
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Secured Parties. In the event of any partial reduction of
the Commitments, then (i) at or prior to the effective date of such reduction,
the Administrative Agent shall notify the Borrower and the Lenders of the
aggregate Revolving Credit Exposure, after giving effect thereto, and (ii) if
the aggregate Revolving Credit Exposure would exceed the Total Commitment, after
giving effect to such reduction, then the Borrower shall, on the date of such
reduction, repay or prepay Revolving Borrowings and/or replace or cash
collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess. If on any Calculation Date, the aggregate Revolving Credit Exposure
would exceed the Total Commitment, then on the immediately succeeding Reset Date
the Borrower shall repay or prepay Revolving Borrowings and/or replace or cash
collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess.

 

(b)     If an increase in the aggregate Commitments is effected as permitted
under Section 2.24, the Borrower shall prepay any Loans outstanding on the date
such increase is effected to the extent necessary to keep the outstanding
Commitments ratable to reflect the revised Pro Rata Percentages of the Lenders
arising from such increase. Any prepayment made by the Borrower in accordance
with this Section 2.12(b) may be made with the proceeds of Loans made by all the
Lenders in connection such increase occurring simultaneously with the
prepayment.

 

SECTION 2.13     Increased Costs; Capital Requirements. (a) Notwithstanding any
other provision of this Agreement, if any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender or Issuing Bank (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate);

 

 
-34-

--------------------------------------------------------------------------------

 

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or Issuing Bank or the London interbank market or
other relevant interbank market, any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any such Loan, or to increase the cost to any such Lender, Issuing
Bank or other Recipient of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or any other amount), then,
upon request of such Lender, Issuing Bank or other Recipient, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender, Issuing Bank, or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.

 

(b)     If any Lender or Issuing Bank (acting reasonably) shall have determined
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or
liquidity or on the capital or liquidity of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender pursuant hereto, or the Letters of Credit
issued by such Issuing Bank pursuant hereto, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy and liquidity) by an
amount deemed by such Lender or Issuing Bank (acting reasonably) to be material,
then from time to time in accordance with paragraph (c) below the Borrower shall
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

(c)     A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.

 

 
-35-

--------------------------------------------------------------------------------

 

 

(d)     Failure or delay on the part of any Lender or Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return shall not constitute a waiver of such Lender’s
or Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be under any obligation to compensate any Lender or Issuing Bank under
paragraph (a) or (b) above with respect to increased costs or reductions with
respect to any period prior to the date that is 120 days prior to the date that
such Lender or Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120 day period referred to above shall be extended to
include the period of retroactive effect thereof). The protection of this
Section shall be available to each Lender and Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

 

SECTION 2.14     Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Borrower and to the Administrative Agent:

 

(i)     such Lender may declare that Eurocurrency Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurocurrency Loans), whereupon any request for
a Eurocurrency Borrowing (or to convert an ABR Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such or to convert a Eurocurrency Loan into
an ABR Loan), unless such declaration shall be subsequently withdrawn; and

 

(ii)     such Lender may require that all outstanding Eurocurrency Loans made by
it be converted to ABR Loans, in which event all such Eurocurrency Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the ABR Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurocurrency Loans.

 

 
-36-

--------------------------------------------------------------------------------

 

 

(b)     For purposes of this Section 2.14, a notice to the Borrower by any
Lender shall be effective as to each Eurocurrency Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurocurrency Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

SECTION 2.15     Breakage Costs. The Borrower hereby indemnifies each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurocurrency Loan prior to the end of the Interest Period in effect
therefor, including, without limitation, as a result of any prepayment, the
acceleration of the maturity of the Obligations or for any other reason, (ii)
the conversion of any Eurocurrency Loan to an ABR Loan or the conversion of the
Interest Period with respect to any Eurocurrency Loan, in each case other than
on the last day of the Interest Period in effect therefor, (iii) any
Eurocurrency Loan to be made by such Lender (including any Eurocurrency Loan to
be made pursuant to a conversion or continuation under Section 2.10) not being
made after notice of such Loan shall have been given by the Borrower hereunder
or (iv) other than with respect to any Defaulting Lender, any assignment of a
Eurocurrency Loan is made other than on the last day of the Interest Period for
such Loan as a result of a request by the Borrower pursuant to Section 2.20 (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurocurrency Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate delivered by it within 10 days after its receipt of
the same.

 

SECTION 2.16     Pro Rata Treatment. (a) Except as required under Section 2.14,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their Pro Rata Percentages.

 

(b)     Notwithstanding any other provision of this Agreement or the Security
Documents but subject to Section 2.23, it is the intent of the Secured Parties
that each of the Secured Parties shall share in the aggregate proceeds of the
Collateral on a pro rata basis as provided in paragraph (a) above.

 

 
-37-

--------------------------------------------------------------------------------

 

 

SECTION 2.17     Sharing of Setoffs.

 

(a)     Each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower or any other Loan
Party, or pursuant to a secured claim or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable Insolvency Law or otherwise, or by any other means, obtain payment
(voluntary or involuntary) in respect of any Revolving Credit Loan as a result
of which the unpaid portion of its Revolving Credit Loans shall be
proportionately less than the unpaid portion of the Revolving Credit Loans of
any other Lender, it shall (i) notify the Administrative Agent of such fact and
(ii) be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Credit Loans of such other Lenders and, if
applicable, subparticipations in the L/C Exposure and Swing Line Loans of such
other Lenders, or make such other adjustments as shall be equitable, so that the
aggregate unpaid amount of the Revolving Credit Loans and participations in
Revolving Credit Loans, L/C Exposure and Swing Line Loans held by each Lender
shall be in the same proportion to the aggregate unpaid amount of all Revolving
Credit Loans, L/C Exposure and Swing Line Loans then outstanding as the amount
of its Revolving Credit Loans, L/C Exposure and Swing Line Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all Revolving Credit Loans, L/C Exposure and Swing Line Loans
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase, purchases,
subparticipations or adjustments shall be made pursuant to this Section 2.17(a)
and the payment giving rise thereto shall thereafter be recovered, such
purchase, purchases, subparticipations or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest.

 

(b)     The provisions of Section 2.17(a) shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Exposure or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of Section 2.17(a) shall apply).

 

(c)     Each Loan Party expressly consents to the arrangements set forth in
Section 2.17(a) and agrees, to the extent it may effectively do so under
applicable law, that any Lender holding a participation in a Loan or L/C
Exposure pursuant to the foregoing arrangements may exercise against each Loan
Party any and all rights of banker’s lien, setoff or counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.

 

SECTION 2.18     Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
4:00 p.m. (Standard Time) on the date when due in immediately available U.S.
dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the Applicable Issuing Bank)
shall be made to the office of the Administrative Agent designated by the
Administrative Agent. The Administrative Agent shall promptly thereafter cause
to be distributed like funds relating to the payment of principal, interest or
fees ratably (other than amounts payable solely to the Administrative Agent, a
specific Issuing Bank, or a specific Lender pursuant to Section 2.05, 2.08,
2.13, 2.14, 2.15, 2.19, or 9.05, but after taking into account payments effected
pursuant to Section 9.05(a)) in accordance with each Lender’s Pro Rata
Percentage thereof, to the Lenders for the account of their respective
applicable lending offices, and like funds relating to the payment of any other
amount payable to any Lender or Issuing Bank to such Lender or Issuing Bank for
the account of its applicable lending office, in each case to be applied in
accordance with the terms of this Agreement.

 

 
-38-

--------------------------------------------------------------------------------

 

 

(b)     Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 2.19     Taxes.

 

(a)     For purposes of this Section 2.19, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

(b)     Any and all payments by or on account of any obligation of the Borrower
or any Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or the applicable Loan Party, as the case may
be, shall be increased as necessary so that after such deduction or withholding
has been made (including such deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)     The Borrower and/or any Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)     The Borrower and/or any Loan Party shall jointly and severally indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or Issuing Bank, shall be conclusive
absent manifest error.

 

 
-39-

--------------------------------------------------------------------------------

 

 

(e)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower or any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and/or the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     As soon as practicable after any payment of Taxes by the Borrower or any
other Loan Party to a Governmental Authority pursuant to this Section 2.19, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(i)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

 
-40-

--------------------------------------------------------------------------------

 

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

 

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of an applicable IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, an applicable IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

 

(2)

executed originals of IRS Form W-8ECI;

 

 

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of an applicable IRS Form W-8BEN; or

 

 

(4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, an applicable IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

 

 
-41-

--------------------------------------------------------------------------------

 

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower of the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from any such payments. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been if the Tax subject to indemnification had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other person.

 

 
-42-

--------------------------------------------------------------------------------

 

 

(i)     Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

SECTION 2.20     Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a certificate
requesting compensation pursuant to Section 2.13, (ii) any Lender or Issuing
Bank delivers a notice described in Section 2.14, (iii) the Borrower is required
to pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority on account of any Lender or Issuing Bank pursuant to Section 2.19,
(iv) fails to approve an amendment or waiver requiring the consent of all
Lenders which has been approved by Lenders holding Commitments representing at
least 75% of the Total Commitment or (v) any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort (including with respect to
the processing and recordation fee referred to in Section 9.04(b)), upon notice
to such Lender or Issuing Bank and the Administrative Agent, require such Lender
or Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such assigned obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (B) the Borrower shall have received the prior
written consent of the Administrative Agent and the Applicable Issuing Banks,
which consent shall not unreasonably be withheld or delayed, (C) the affected
Lender or Issuing Bank shall have received in immediately available funds an
amount equal to the sum of the principal of and interest accrued to the date of
such payment on the outstanding Loans and participations in L/C Disbursements of
such Lender or Issuing Bank, respectively, plus all Fees and other amounts
accrued for the account of such Lender or Issuing Bank hereunder (including any
amounts under Section 2.13 and Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and Fees) or the Borrower (in
the case of all other amounts) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.19, such assignment is expected to result in a
reduction in such compensation or payments thereafter. A Lender or Issuing Bank
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender, Issuing Bank or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

 
-43-

--------------------------------------------------------------------------------

 

 

(b)     If (i) any Lender or Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.14 or (iii) the Borrower is required to pay any additional amount to
the Administrative Agent, any Lender or Issuing Bank or any Governmental
Authority on account of the Administrative Agent, any Lender or Issuing Bank,
pursuant to Section 2.19, then the Administrative Agent, such Lender or Issuing
Bank shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (A) would eliminate or reduce its
claims for compensation under Section 2.13 or enable it to withdraw its notice
pursuant to Section 2.14 or would reduce amounts payable pursuant to
Section 2.19, as the case may be, in the future and (B) would not subject the
Administrative Agent, such Lender or Issuing Bank to incur an unreimbursed loss
or unreimbursed cost or expense or otherwise take any action inconsistent with
its internal policies or legal or regulatory restrictions. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or
Issuing Bank in connection with any such designation or assignment.

 

SECTION 2.21     Letters of Credit.

 

(a)     General. The Borrower may request the issuance of a Letter of Credit
denominated in U.S. dollars, or in one or more Alternative Currencies for its
own account or for the account of any of its Subsidiaries (in which case the
Borrower and such Subsidiary shall be co-applicants with respect to such Letter
of Credit), in a form reasonably acceptable to the Applicable Issuing Bank, at
any time and from time to time while the Commitments remain in effect, but no
later than five Business Days prior to the Maturity Date. This Section shall not
be construed to impose an obligation upon any Issuing Bank to issue any Letter
of Credit that is inconsistent with the terms and conditions of this Agreement.

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
In order to request the issuance of a Letter of Credit denominated in U.S.
dollars or an Alternative Currency (or to amend, renew or extend an existing
Letter of Credit issued in U.S. dollars or an Alternative Currency), the
Borrower shall hand deliver, fax or send by electronic communication (e-mail)
(or by telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) to the Applicable Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount
and currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare such Letter
of Credit. In order to request the issuance of a Letter of Credit in a currency
other than those specifically listed in the definition of “Alternative
Currency”, the Borrower shall follow the procedures set forth in Section 1.06. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the L/C Exposure shall not exceed
$50,000,000, (ii) the aggregate Revolving Credit Exposure shall not exceed the
Total Commitment, and (iv) the L/C Exposure related to Letters of Credit issued
by an Issuing Bank shall not exceed an amount agreed to in writing between the
Borrower and such Issuing Bank and notified to the Administrative Agent.

 

 
-44-

--------------------------------------------------------------------------------

 

 

(c)     Expiration Date. Each Letter of Credit shall have an expiration date not
later than the earlier of (y) three years after the date of the issuance of such
Letter of Credit and (z) the date that is 24 months after the Maturity Date;
provided that 60 days prior to the Maturity Date the Borrower shall deposit in
an account with the Administrative Agent for the benefit of each Applicable
Issuing Bank and the Lenders, an amount in cash equal to 105% of the L/C
Exposure as of such date. Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Administrative Agent,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. The Administrative Agent may, at
any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations. Moneys in such
account shall (i) automatically be applied by the Administrative Agent to
reimburse the Applicable Issuing Bank for L/C Disbursements for which it has not
been reimbursed, (ii) be held for the satisfaction of the reimbursement
obligations of the Borrower for the L/C Exposure at such time, (iii) if the
maturity of the Loans has been accelerated, be applied to satisfy the
Obligations and (iv) provided that no Event of Default has occurred and is
continuing, be released to the Borrower to the extent that the funds on deposit
exceed 105% of the L/C Exposure.

 

(d)     Participations. By the issuance of a Letter of Credit and without any
further action on the part of an Issuing Bank or the Lenders, the Applicable
Issuing Bank hereby grants to each Lender, and each such Lender hereby acquires
from the Applicable Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit (or, in the case of the Rolled Letters of Credit, effective upon the
Effective Date). In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Applicable Issuing Bank, such Lender’s Pro Rata
Percentage of the U.S. Dollar Equivalent of each L/C Disbursement, made by such
Issuing Bank and not reimbursed by the Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.02(g). Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)     Reimbursement. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement in the same currency in which
such L/C Disbursement is denominated not later than two hours after the Borrower
shall have received notice from such Issuing Bank that payment of such draft
will be made, or, if the Borrower shall have received such notice later than
11:00 a.m. (Standard Time) on any Business Day, not later than 11:00 a.m.
(Standard Time) on the immediately following Business Day.

 

 
-45-

--------------------------------------------------------------------------------

 

 

(f)     Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i)     any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

 

(ii)     any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;

 

(iii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower, any other party guaranteeing, or otherwise obligated
with, the Borrower, any Subsidiary or other Affiliate thereof or any other
person may at any time have against the beneficiary under any Letter of Credit,
the Applicable Issuing Bank, the Administrative Agent or any Lender or any other
person, whether in connection with this Agreement, any other Loan Document or
any other related or unrelated agreement or transaction;

 

(iv)     any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

(v)     any payment by the Applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Insolvency Law; and

 

(vi)     any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower, any
Subsidiary or any other person, or in the relevant currency markets generally;
or

 

(vii)     any other act or omission to act or delay of any kind of the
Applicable Issuing Bank, the Lenders, the Administrative Agent or any other
person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Without limiting the generality of the foregoing but subject to the proviso in
subsection (g) below, it is expressly understood and agreed that the absolute
and unconditional obligation of the Borrower hereunder to reimburse L/C
Disbursements will not be excused by the gross negligence or willful misconduct
of the Applicable Issuing Bank.

 

 
-46-

--------------------------------------------------------------------------------

 

 

(g)     Role of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. None of the Issuing Banks, the
Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the Issuing Bank shall be liable or
responsible for:

 

(i)     the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

 

(ii)     the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

 

(iii)     any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including the Issuing Bank’s own
negligence),

 

provided, however, that the Borrower shall have a claim against the Issuing
Bank, and the Issuing Bank shall be liable to, and shall promptly pay to, the
Borrower, to the extent of any direct, as opposed to consequential (claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law), damages suffered by the Borrower that are caused by such
Issuing Bank’s failure to comply with its duties as an issuing bank under
applicable law or gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit strictly comply
with the terms thereof. It is understood that the Applicable Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) such Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Applicable Issuing Bank. The Borrower and each Lender agree that, in paying
any drawing under a Letter of Credit, the Applicable Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document.

 

(h)     Disbursement Procedures. The Applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Applicable Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by fax or by
electronic communication (e-mail), to the Administrative Agent and the Borrower
of such demand for payment and whether the Applicable Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Applicable Issuing Bank and the Lenders with respect to any such
L/C Disbursement. The Administrative Agent shall promptly give each Lender
notice thereof.

 

 
-47-

--------------------------------------------------------------------------------

 

 

(i)     Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Applicable Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(e), at the rate per annum that would
apply to such amount if such amount were an ABR Loan.

 

(j)     Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to such Issuing Bank, the Administrative Agent and the Lenders. Subject
to the next succeeding paragraph, upon the acceptance of any appointment as an
Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder. At the time such removal or resignation shall
become effective, the Borrower shall pay all accrued and unpaid Issuing Bank
Fees pursuant to Section 2.05(c). The acceptance of any appointment as an
Issuing Bank hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the resignation or removal of an Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

 

 
-48-

--------------------------------------------------------------------------------

 

 

(k)     Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, other than an event with respect to the Borrower described in
Section 7.01(g) or (h) and the Borrower shall receive notice from Administrative
Agent or the Required Lenders, requesting that it deposit Cash Collateral and
specifying the amount to be deposited, or (ii) an Event of Default shall occur
and be continuing with respect to the Borrower described in Section 7.01(g) or
(h) then the Borrower shall, on the Business Day it receives the notice
referenced in clause (i) above or immediately upon the occurrence of the Event
of Default referenced in clause (ii) above, deposit in an account with the
Administrative Agent for the benefit of each Applicable Issuing Bank and the
Lenders, an amount in cash equal to 105% of the L/C Exposure as of such date. At
any time that there shall exist a Defaulting Lender, after reallocation pursuant
to Section 2.23(c), promptly upon the request of the Administrative Agent or an
Issuing Bank (which request may be condition to issuance amendment, renewal or
extension of a Letter of Credit), the Borrower shall deliver to the
Administrative Agent, for the benefit of each Applicable Issuing Bank and the
Lenders, Cash Collateral in an amount equal to the Fronting Exposure at such
time (determined for the avoidance of doubt, after giving effect to Section
2.23(a) and any Cash Collateral provided by any Defaulting Lender). Such
deposits shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the L/C Cash Collateral
Account, whenever established, all funds held in such L/C Cash Collateral
Account from time to time, and all proceeds thereof as security for the payment
of the Obligations. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Administrative Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the Applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated, be applied to satisfy the Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure shall be released promptly
following (A) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by any Defaulting Lender ceasing to
be a Defaulting Lender or ceasing to be a Lender) or (B) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default and
may be otherwise applied in accordance with Section 7.06.

 

(l)     Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
The acceptance of any appointment as an Issuing Bank hereunder by a Lender shall
be evidenced by an agreement entered into by such Lender, in a form satisfactory
to the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, any Lender designated as an issuing bank pursuant to
this paragraph (l) shall be deemed (in addition to being a Lender) to be the
Issuing Bank with respect to Letters of Credit issued or to be issued by such
Lender, and all references herein and in the other Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Lender in its capacity as Issuing Bank.

 

(m)     In the event of any conflict between the terms hereof and the terms of
any Letter of Credit Document, the terms hereof shall control.

 

 
-49-

--------------------------------------------------------------------------------

 

 

(n)     Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, the Borrower or
any Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the
Applicable Issuing Bank hereunder for any and all L/C Disbursements under such
Letter of Credit requested by the Borrower for its own account or for the
account of any of its Subsidiaries. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries (other
than, with respect to the Borrower or any Subsidiary thereof) inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of the Borrower’s Subsidiaries.

 

(o)     Each Issuing Bank, the Lenders and the Borrower agree that effective as
of the Effective Date, the Rolled Letters of Credit shall be deemed to have been
issued and maintained under, and to be governed by the terms and conditions of,
this Agreement.

 

SECTION 2.22     Swing Line Loans.

 

(a)     Generally. Subject to the terms and conditions set forth herein, and if
an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender may in its sole and absolute
discretion, in reliance upon the agreements of the other Lenders set forth in
this Section 2.22, make loans in U.S. dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on or after the Effective Date until
the earlier of the Maturity Date and the termination of the Commitments in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Revolving Credit Exposure of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the aggregate Revolving
Credit Exposure of all Lenders shall not exceed the Total Commitment at such
time, and (ii) the Revolving Credit Exposure of each Lender at such time shall
not exceed such Lender’s Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, the Borrower may borrow under this
Section 2.22(a), prepay under Section 2.11, and reborrow under this
Section 2.22(a). Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Percentage times the
amount of such Swing Line Loan. Each Lender shall have the obligation to
purchase and fund risk participations in the Swing Line Loans and to refinance
Swing Line Loans as provided in this Agreement.

 

 
-50-

--------------------------------------------------------------------------------

 

 

(b)     Borrowing Procedures. If an AutoBorrow Agreement is in effect, each
Swing Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, in order to request a Swing Line Borrowing, the Borrower shall hand
deliver, fax or send by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) to the Swing Line Lender and the Administrative Agent a duly completed
Borrowing Request not later than 2:00 p.m. (Standard Time) on the day of the
proposed Swing Line Borrowing. Each such Borrowing Request shall be irrevocable,
shall be signed by or on behalf of the Borrower and shall specify the following
information: (i) the date of such Swing Line Borrowing (which shall be a
Business Day); and (ii) the amount of such Swing Line Borrowing, which shall be
a minimum of $100,000, except as otherwise set forth in any AutoBorrow
Agreement. Promptly after receipt by the Swing Line Lender of any Borrowing
Request, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Borrowing Request and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. (Standard Time) on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.22(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. (Standard Time) on
the borrowing date specified in such Borrowing Request, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds. If an AutoBorrow Agreement is in effect, such additional terms and
conditions of such AutoBorrow Agreement shall have been satisfied, and in the
event that any of the terms of this Section 2.22 conflict with such AutoBorrow
Agreement, the terms of the AutoBorrow Agreement shall govern and control. No
Lender shall have any rights or obligations under any AutoBorrow Agreement, but
each Lender shall have the obligation to purchase and fund risk participations
in the Swing Line Loans and to refinance Swing Line Loan as provided herein.

 

(c)     Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), or the Borrower at any time in its sole and absolute discretion may
request, that each Lender make, with respect to Swing Line Loans, an ABR Loan in
an amount equal to such Lender’s Pro Rata Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Borrowing Request for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of ABR Loans, but
subject to the unutilized portion of the Total Commitment, and the conditions
set forth in Section 4.01. The Swing Line Lender or the Borrower, as applicable,
shall furnish to the other a copy of the applicable Borrowing Request promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Pro Rata Percentage of the amount specified in such
Borrowing Request available to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the office designated by the
Administrative Agent not later than 1:00 p.m. (Standard Time) on the day
specified in such Borrowing Request, whereupon, subject to Section 2.22(c)(ii),
each Lender that so makes funds available shall be deemed to have made a ABR
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.22(c)(i), the request for ABR
Loans submitted by the Swing Line Lender or the Borrower as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.22(c)(i) shall be deemed payment in respect of such
participation.

 

 
-51-

--------------------------------------------------------------------------------

 

 

(iii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.22(c) by the time
specified in Section 2.22(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be presumed correct absent manifest error.

 

(iv)     Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.22(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Credit Loans pursuant
to this Section 2.22(c) is subject to the conditions set forth in Section 4.01.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)     Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lenders their Pro Rata Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.19
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

 
-52-

--------------------------------------------------------------------------------

 

 

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Loan or risk participation pursuant to this
Section 2.22 to refinance such Lender’s Pro Rata Percentage of any Swing Line
Loan, interest in respect of such Pro Rata Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender, and, if an AutoBorrow Agreement is in effect, in
accordance with the terms of such AutoBorrow Agreement.

 

(g)     Discretionary Nature of the Swing Line Facility. Notwithstanding any
terms to the contrary contained herein, the swing line facilities provided
herein (i) are each an uncommitted facility and the Swing Line Lender may, but
shall not be obligated to, make Swing Line Loans, and (ii) may be terminated at
any time by the Swing Line Lender or the Borrower upon written notice by the
terminating party to the non-terminating party.

 

SECTION 2.23     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)     such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement or any other Loan Document
shall be restricted as set forth in Section 9.08(b); and

 

(ii)     any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII, or otherwise)), or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

(A)     first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;

 

(B)     second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder;

 

(C)     third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.21(k);

 

(D)     fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

(E)     fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.21(k);

 

 
-53-

--------------------------------------------------------------------------------

 

 

(F)     sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, Issuing Bank or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

 

(G)     seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

 

(H)     eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.23(a)(iv). Any payments,
prepayments or other amounts paid or payable to any Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.23(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.21(k).

 

 
-54-

--------------------------------------------------------------------------------

 

 

(C)     With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s L/C Exposure
or participation in Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv)     Reallocation of Ratable Portions to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s L/C Exposure or participation in Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.01 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.21(k).

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swing Line Lender and Issuing Bank agree in writing that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with the Total Commitment (without
giving effect to Section 2.23(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

 
-55-

--------------------------------------------------------------------------------

 

 

 

(c)     New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(d)     Termination of Defaulting Lender Commitment. The Borrower may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
three (3) Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, Administrative Agent, an
Issuing Bank or any Lender may have against such Defaulting Lender.

 

SECTION 2.24     Increase in Commitments

 

(a)     At any time after the Effective Date and prior to the Business Day
immediately preceding the Maturity Date, the Borrower may effectuate one or more
increases in the aggregate Commitments (each such increase being a “Commitment
Increase”), by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) or one or more other Eligible Assignees
that at the time agree, in the case of any such Eligible Assignee that is an
existing Lender to increase its Commitment as such Lender shall so select (each,
an “Increasing Lender”) and, in the case of any other Eligible Assignee that is
not an existing Lender (each, an “Additional Lender”), to become a party to this
Agreement as a Lender; provided, however, that (i) no Default of Event of
Default exists or would exist immediately prior to or after giving effect to
such Commitment Increase, (ii) Borrower is in compliance, on a pro forma basis
after giving effect to any additional loans made on the effective date of any
such Commitment Increase, with Sections 6.10 and 6.11, (iii) each such
Commitment Increase shall be equal to at least $25,000,000 or such lesser amount
acceptable to the Administrative Agent, (iv) all Commitments provided pursuant
to a Commitment Increase shall be available on the same terms as those
applicable to the existing Commitments, except as to upfront fees which may be
as agreed to between the Borrower and such Increasing Lender or Additional
Lender, as the case may be, and (v) the aggregate of all such Commitment
Increases shall not exceed $150,000,000. The Borrower shall provide prompt
notice of such proposed Commitment Increase pursuant to this Section 2.24 to the
Administrative Agent and the Lenders. This Section 2.24 shall not be construed
to create any obligation on the Administrative Agent or any of the Lenders to
advance or to commit to advance any credit to the Borrower or to arrange for any
other person to advance or to commit to advance any credit to the Borrower.
Further, Commitment Increases shall be guaranteed by the same Guarantors as
guarantee the existing Facility, and shall be secured on a pari passu basis by
the same Collateral as that securing the existing Facility.

 

 
-56-

--------------------------------------------------------------------------------

 

 

(b)     The Commitment Increase shall become effective on the date (the
“Increase Date”) on or prior to which each of following conditions shall have
been satisfied: (i) the receipt by the Administrative Agent of (A) an agreement
in form and substance reasonably satisfactory to the Administrative Agent signed
by the Borrower, each Increasing Lender and/or each Additional Lender, setting
forth the Commitment, if any, of each such Increasing Lender and/or Additional
Lender and, if applicable, setting forth the agreement of each Additional Lender
to become a party to this Agreement and to be bound by all the terms and
provisions hereof binding upon each Lender and (B) such evidence of appropriate
authorization on the part of the Borrower with respect to such Commitment
Increase and such legal opinions as the Administrative Agent may reasonably
request, (ii) the funding by each Increasing Lender and Additional Lender of the
Commitment to be made by each such Lender to effect the prepayment requirement
set forth in Section 2.12(b), (iii) receipt by the Administrative Agent of a
certificate of an authorized officer of the Borrower certifying (A) compliance
with the provisions of Sections 2.25(a)(i) and (ii) and (B) all representations
and warranties made by the Borrower in this Agreement are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), unless such representation or
warranty relates to an earlier date which remains true and correct in all
material respects as of such earlier date (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), and (iv)
receipt by the Increasing Lender or Additional Lender, as applicable, of all
such fees as agreed to between such Increasing Lender and /or Additional Lender
and the Borrower.

 

(c)     Notwithstanding any provision contained herein to the contrary, from and
after the date of such Commitment Increase, all calculations and payments of
interest on the Loans shall take into account the actual Commitment of each
Lender and the principal amount outstanding of each Revolving Credit Loan made
by such Lender during the relevant period of time.

 

(d)     On such Increase Date, each Lender's share of the L/C Exposure on such
date shall automatically be deemed to equal such Lender's Pro Rata Percentage of
such L/C Exposure (such Pro Rata Percentage for such Lender to be determined as
of the Increase Date in accordance with its Commitment on such date as a
percentage of the Total Commitment on such date) without further action by any
party.

 

ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and each of the Lenders as follows:

 

SECTION 3.01     Organization; Powers. The Borrower and each of its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated hereby or thereby to which it is or will be
a party and, in the case of the Borrower, to borrow hereunder.

 

 
-57-

--------------------------------------------------------------------------------

 

 

SECTION 3.02     Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a party and the
consummation of each Transaction, at the time such Transaction is consummated,
(i) have duly authorized by all requisite organizational action on the part of
such Loan Party and (ii) do not and will not (x) violate (A) any provision of
law, statute, rule or regulation, (B) the terms of the organizational documents
of any Loan Party, (C) any order, injunction, writ or decree of any Governmental
Authority or any binding and enforceable arbitral award to which such Loan Party
or its property is subject, or (D) any provision of any indenture or other
instrument in respect of any Material Indebtedness or other material agreement
to which the Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound, (y) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture
or other instrument in respect of Material Indebtedness or other material
agreement or (z) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary.

 

SECTION 3.03     Enforceability. This Agreement has been (or will have been on
or prior to the Effective Date) duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party thereto will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

SECTION 3.04     Governmental Approvals. No authorization, action, exemption,
consent or approval of, registration, notice or filing with or any other action
by any Governmental Authority is necessary or will be required in connection
with the Loan Documents and the consummation of the Transactions, except for
(i) the filing of Uniform Commercial Code financing statements and other filings
necessary to perfect Liens created under the Security Documents and (ii) 
actions by, and notices to or filings with, Governmental Authorities (including,
without limitation, the SEC) that may be required in the ordinary course of
business from time to time or that may be required to comply with the express
requirements of the Loan Documents (including, without limitation, to release
existing Liens on the Collateral or to comply with requirements to perfect,
and/or maintain the perfection of, Liens created under the Loan Documents).

 

SECTION 3.05     Financial Statements. The Borrower has heretofore furnished to
the Lenders (a) the audited consolidated balance sheets and related consolidated
statements of income, stockholders’ equity and comprehensive income and cash
flows of the Borrower and its subsidiaries (including Civeo), as of and for the
year ended December 31, 2013, (b) the unaudited consolidated balance sheets and
related condensed statements of operations and cash flows of the Borrower and
its subsidiaries (including Civeo) as of and for the period ended March 31,
2014, and (c) the pro forma consolidated statement of income for (i) the fiscal
year ended December 31, 2013 and (ii) the fiscal quarter ended March 31, 2014,
in each case reflecting the Spin-Off and the Sale of Sooner, Inc. and its
Subsidiaries. Such (i) financial statements described in clauses (a), (b) and
(c) above in each case present fairly, in all material respects, the financial
condition of the Borrower and its consolidated Subsidiaries as of such dates and
for such periods, subject, in the case of the financial statements referred to
clauses (b) and (c)(ii), to the absence of footnotes and to normal year-end
audit adjustments. Such financial statements described in clauses (a), (b) and
(c) above and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries, as of the dates
thereof. Such financial statements described in clauses (a), (b) and (c) above
were prepared in accordance with GAAP, applied on a consistent basis, subject,
in the case of the financial statements referred to clauses (b) and (c)(ii), to
the absence of footnotes and to normal year-end audit adjustments.

 

 
-58-

--------------------------------------------------------------------------------

 



 

SECTION 3.06     No Material Adverse Change. Since December 31, 2013, there has
been no material adverse effect on the business, assets, operations or condition
(financial or otherwise) of the Borrower and the Subsidiaries, taken as a whole.

 

SECTION 3.07     Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.

 

(b)     Each of the Borrower and the Subsidiaries has complied with all material
obligations under all material leases to which it is a party and all such leases
are in full force and effect as of the Effective Date. Each of the Borrower and
the Subsidiaries enjoys peaceful and undisturbed possession under all such
material leases as of the Effective Date.

 

SECTION 3.08     Subsidiaries. Schedule 3.08 sets forth as of the Effective Date
a list of all Subsidiaries and, as to each such Subsidiary, the jurisdiction of
formation, the outstanding Equity Interests therein and the percentage ownership
interest of each class of such Equity Interests owned by the Borrower and its
Subsidiaries therein. The Equity Interests indicated as owned (or to be owned)
by the Borrower and its Subsidiaries on Schedule 3.08 are owned by the Borrower,
directly or indirectly, free and clear of all Liens (other than Liens permitted
by Section 6.02).

 

SECTION 3.09     Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits, proceedings, claims or disputes at
law, in equity, in arbitration, by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened or contemplated against
the Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or any of the Transactions (other than
the Tender Offers and the Spin-Off), (ii) that involve the Tender Offers or the
Spin-Off that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (iii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

 
-59-

--------------------------------------------------------------------------------

 

 

(b)     Since the date of this Agreement, there has been no adverse change in
the status or financial effect on the Borrower and the Subsidiaries of the
matters disclosed on Schedule 3.09 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

(c)     None of the Borrower, any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, in each case where such violation or default could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.10     Agreements.      Neither the Borrower nor any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument, where such default has resulted in, or could,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.11     Federal Reserve Regulations. (a) None of the Loan Parties is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock or in the
business of purchasing or carrying Margin Stock.

 

(b)     No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulations T,
U or X.

 

SECTION 3.12     Investment Company Act. Neither the Borrower nor any Subsidiary
is or is required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.13     Use of Proceeds. The Borrower will use the proceeds of the
Loans and will request the issuance of Letters of Credit (a) to consummate the
Refinancing Transactions and to pay a portion of the fees, commissions and
expenses associated with the Transactions and (b) to provide working capital and
for other general corporate purposes of the Borrower and its Subsidiaries.

 

SECTION 3.14     Tax Returns. Each of the Borrower and the Subsidiaries has
filed or caused to be filed all federal, state, provincial, local and foreign
Tax returns or materials required to have been filed by it and has paid or
caused to be paid all Taxes due and payable by it and all assessments received
by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, shall
have set aside on its books adequate reserves with respect thereto in accordance
with GAAP. There is no proposed tax assessment against the Borrower or any
Subsidiary thereof that could reasonably be expected to have a Material Adverse
Effect.

 

 
-60-

--------------------------------------------------------------------------------

 

 

SECTION 3.15     No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower and the
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

 

SECTION 3.16     Employee Benefit Plans. (a) The Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except where such noncompliance could not reasonably
be expected to result in a Material Adverse Effect. No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events, could reasonably be expected to result in liability of the
Borrower or any of its ERISA Affiliates that could reasonably be expected to
have a Material Adverse Effect. Except as disclosed in Schedule 3.16(a), the
present value of all benefit liabilities under each Plan (based on those
assumptions used for purposes of Financial Accounting Standards No. 87) did not,
as of the last annual valuation preceding the Effective Date, exceed the fair
market value of the assets of such Plan.

 

(b)     With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States (a “Foreign Plan”):

 

(i)     any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except where the failure could not reasonably be expected to have a
Material Adverse Effect;

 

(ii)     the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except where the failure
could not reasonably be expected to have a Material Adverse Effect; and

 

 
-61-

--------------------------------------------------------------------------------

 

 

(iii)     each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities,
except where the failure could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.17     Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law necessary for the
ownership and operation of their respective properties and the conduct of their
respective businesses as currently conducted, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(b)     Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.18     Insurance. The Borrower and the Subsidiaries are insured by
insurance providers that it reasonably considers to be financially sound
(including captive insurance companies, or through self insurance), in such
amounts, with such deductibles and covering such risks and liabilities are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower and its Subsidiaries
operate.

 

SECTION 3.19     Security Documents. (a) The Pledge Agreement is effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties referred to therein, a legal, valid and enforceable security
interest in the Collateral (as defined in the Pledge Agreement) and, when such
Collateral (to the extent such Collateral constitutes an instrument under the
applicable Uniform Commercial Code) is delivered to the Administrative Agent,
the Pledge Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, in each case prior and superior in right to any
other person.

 

(b)     The Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties referred to
therein, a legal, valid and enforceable security interest in the Collateral (as
defined in the Security Agreement) and, when financing statements in appropriate
form are filed in the filing offices set forth on Schedule 3.19, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such portion of the
Collateral in which a security interest may be perfected by the filing of a
financing statement under the applicable Uniform Commercial Code (other than the
Intellectual Property, as defined in the Security Agreement), in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.

 

 
-62-

--------------------------------------------------------------------------------

 

 

(c)     Schedule 3.19 sets forth, as of the Effective Date, (a) the exact legal
name of each Loan Party as it appears in its articles or certificate of
incorporation (or equivalent organizational document), the state of its
incorporation or formation and the organizational identification number (or a
specific designation that one does not exist) issued by its jurisdiction of
incorporation or formation and (b) each other legal name any Loan Party has had
at any time during the five years preceding the Effective Date, together with
the date of the relevant change.

 

SECTION 3.20     Intellectual Property. The Borrower and each of its
Subsidiaries own or are licensed or otherwise have the legal right to use all of
the patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are reasonably necessary for the operation
of their respective businesses, except where the failure could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.21     Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters, except where such violation,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. All payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary, except where the failure to do the same, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.22     Solvency. Immediately following the consummation of the
Transactions and immediately following the making of each Loan and the giving of
the Guarantee Agreement and after giving effect to the application of the
proceeds of each Loan, the Borrower and its Subsidiaries on a consolidated basis
will be Solvent.

 

SECTION 3.23     Foreign Assets Control Regulations, Sanctions, etc. None of the
Borrower and the Subsidiaries is in violation of the FCPA, the Currency and
Foreign Transactions Reporting Act of 1970 or any related or similar rules or
regulations, issued, administered or enforced by any Governmental Authority that
are applicable to it. Neither the Borrower nor any of its Subsidiaries nor, to
the knowledge of the Loan Parties, any director, officer or employee of the
Borrower or any of its Subsidiaries is a person, or owned or controlled by a
person, that is the subject of any sanctions enforced or administered by OFAC,
the U.S. Department of State, the United Nations Security Council, the European
Union or Her Majesty’s Treasury (collectively, “Sanctions”), or located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.

 

 
-63-

--------------------------------------------------------------------------------

 

 

ARTICLE IV

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01     All Credit Events. On the date of each Borrowing, and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Event”):

 

(a)     The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.21(b) or, in the case of a Swing Line Loan, the Swing Line Lender and
the Administrative Agent shall have received a notice requesting such Swing Line
Loan as required by Section 2.22.

 

(b)     The representations and warranties set forth in Article III hereof and
in each other Loan Document shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representation and warranty is true and correct in all
material respects (provided that to the extent any such representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) as of such earlier date.

 

(c)     The Borrower and each other Loan Party shall be in compliance with all
the terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02     Initial Funding.

 

(a)     On or before the Effective Date, the Administrative Agent shall have
received, on behalf of themselves, the Lenders and the Issuing Banks:

 

(i)     this Agreement, executed by the Borrower, the Lenders and each of the
other parties hereto, and all attached Exhibits and Schedules;

 

 
-64-

--------------------------------------------------------------------------------

 

 

(ii)     any Note requested by a Lender pursuant to Section 2.04 payable to such
requesting Lender;

 

(iii)     a favorable written opinion of Simpson Thacher & Bartlett LLP, counsel
for the Borrower, substantially to the effect set forth in Exhibit H, (A) dated
as of the Effective Date, (B) addressed to the Administrative Agent, the Issuing
Banks and the Lenders, and (C) covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and the Borrower
hereby requests such counsel to deliver such opinions;

 

(iv)     a certificate as to the good standing or tax status of each Loan Party
as of a recent date, from the Secretary of State or other relevant Governmental
Authority of the state or jurisdiction of its organization;

 

(v)     a certificate of the Secretary or Assistant Secretary (or such other
corporate officer satisfactory to the Administrative Agent) of each Loan Party
dated the Effective Date and certifying (1) that attached thereto is a true and
complete copy of the organizational documents of each Loan Party as in effect on
the Effective Date and at all times since a date prior to the date of the
resolutions described in clause (2) below, (2) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors (or
persons performing similar functions) of such Loan Party authorizing the
Transactions to be entered into by such Loan Party and the execution, delivery
and performance of the Loan Documents to which such person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (3) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party;

 

(vi)     a certificate, dated the Effective Date and signed by a Financial
Officer of the Borrower, certifying (1) compliance with the conditions precedent
set forth in Section 4.01(b) and (c), and (2) based on the Borrower’s
projections, in each case after giving pro forma effect (using the criteria
therefor described in Section 6.04(i)) to the initial Borrowing contemplated
hereunder, the Refinancing Transactions and the other transactions contemplated
hereby, that (A) the Borrower and its Subsidiaries, taken as a whole, will be
Solvent and (B) the Borrower and its Subsidiaries will be in pro forma
compliance (using the criteria therefor described in Section 6.04(i)) with
Sections 6.10 and 6.11 as of March 31, 2014;

 

(vii)     the Pledge Agreement duly executed by the parties thereto and (i) all
the outstanding Equity Interests of each Material Subsidiary of the Borrower
that is a Domestic Subsidiary (other than any Domestic Subsidiary that is a
subsidiary of a Foreign Subsidiary) and (ii) 65% of (A) the voting Equity
Interests and 100% of the nonvoting Equity Interests (if any) of each Material
Subsidiary that is a first-tier Foreign Subsidiary directly owned by the
Borrower or any Domestic Subsidiary of the Borrower, or (B) the Equity Interests
in any Subsidiary which is a FSCHO, in each case, shall have been duly and
validly pledged thereunder to the Administrative Agent for the ratable benefit
of the Secured Parties, together with certificates representing such shares, if
any, accompanied by instruments of transfer and stock powers endorsed in blank,
shall be in the actual possession of the Administrative Agent, and the delivery
of UCC-1 financing statements necessary to create a valid, legal and perfected
first-priority Lien on the Collateral described therein (subject to any Lien
expressly permitted by Section 6.02);

 

 
-65-

--------------------------------------------------------------------------------

 

 

(viii)     the Security Agreement duly executed by the Loan Parties party
thereto and each document (including each financing statement) required by law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid, legal and perfected first-priority Lien on the
Collateral (subject to any Lien expressly permitted by Section 6.02) described
in such agreement (which, for the avoidance of doubt, shall exclude any property
or assets the granting of a Lien on which would result in adverse tax
consequences to the Borrower or any Subsidiary);

 

(ix)     the results of a search of the Uniform Commercial Code filings made
with respect to each of the Loan Parties in the state (or other jurisdiction)
within the U.S. in which such person is organized, and the other jurisdictions
in which Uniform Commercial Code filings are to be made or amended pursuant to
the preceding paragraph, together with copies of the financing statements
disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
would be permitted under Section 6.02 or have been or will be contemporaneously
released or terminated on the Effective Date;

 

(x)     [Reserved];

 

(xi)     the Guarantee Agreement duly executed by the parties thereto;

 

(xii)     a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.02;

 

(xiii)     true and correct copies of (1) the audited consolidated balance
sheets and related consolidated statements of income, stockholders’ equity and
cash flows of the Borrower and its subsidiaries (including Civeo), as of and for
the year ended December 31,2013, (2) the unaudited consolidated balance sheets
and related condensed statements of operations and cash flows of the Borrower
and its subsidiaries (including Civeo) as of and for the period ended March 31,
2014, (3) pro forma consolidated statements of income for the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2013 and the fiscal quarter
ended March 31, 2014, in each case reflecting the Spin-Off and the sale of
Sooner, Inc. and its Subsidiaries, in substantially the same form as previously
provided to the Board of Directors of the Borrower, and (4) projections prepared
by management of the Borrower of balance sheets, income and cash flow statements
of the Borrower and its Subsidiaries through December 31, 2018;

 

(xiv)     true, correct and complete copies of all documents which will effect
the Spin-Off or which will govern the arrangements between the Borrower and
Civeo related to the Spin-Off and such documents shall be (A) substantially the
same as those set forth in the Form 10-12B and amendments thereto filed by Civeo
with the SEC on or prior to April 22, 2014 or (B) supplemented or otherwise
modified from such forms in a manner that could not be materially adverse to the
interests of the Lenders (as reasonably determined by the Lead Arranger);

 

 
-66-

--------------------------------------------------------------------------------

 

 

(xv)     evidence of the pro forma capital and ownership structure of the
Subsidiaries after giving effect to the Spin-Off which shall be reasonably
satisfactory to the Administrative Agent; and

 

(xvi)     all documentation and other information that the Administrative Agent,
the Lead Arranger and the Lender shall have requested in order to comply with
its respective obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent such documentation and other information shall have been requested
reasonably in advance of the Effective Date.

 

(b)     On or before the Effective Date, the Administrative Agent and the Lead
Arranger shall have received all Fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder or under any
other Loan Document.

 

(c)     As of the Effective Date, no temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or Governmental Authority in connection with any of the
Transactions or other legal restraint or prohibition preventing any of the
Transactions is in effect.

 

(d)     Prior to, or concurrently with, the occurrence of the initial Credit
Event hereunder (including the deemed issuance of Rolled Letters of Credit on
the Effective Date), all Indebtedness under the Existing Credit Agreement (other
than the undrawn amount of Rolled Letters of Credit) shall have been paid in
full and the Administrative Agent shall have received a “pay-off” letter (or
such other evidence) in form and substance reasonably satisfactory to the
Administrative Agent terminating the commitments under the Existing Credit
Agreement; and arrangements satisfactory to the Administrative Agent shall have
been made with any Person holding any Lien securing any such Indebtedness for
the release and delivery of such UCC (or equivalent) termination statements,
mortgage releases, releases of assignments of leases and rents, and other
instruments, in each case in proper form for recording or filing, as the
Administrative Agent shall have requested to release and terminate of record the
Liens securing such Indebtedness.

 

ARTICLE V

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Subsidiaries to:

 

 
-67-

--------------------------------------------------------------------------------

 

 

SECTION 5.01     Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and (to the extent the concept is applicable in such
jurisdiction) good standing under the legal requirements of the jurisdiction of
its formation, except as otherwise expressly permitted under Section 6.05,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)     Qualify and remain qualified as a foreign entity in each jurisdiction in
which qualification is necessary in view of its business and operations or the
ownership of its properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)     Do or cause to be done all things necessary to obtain, preserve, renew,
extend, maintain and keep in full force and effect the rights, privileges,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain and operate such business in substantially the manner in which
it is presently conducted and operated; comply in all material respects with all
applicable laws, rules, regulations, decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
do so could not reasonably be expected to have a Material Adverse Effect; and at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.02     Insurance. (a) Maintain insurance with insurance providers that
it reasonably considers to be financially sound (including captive insurance
companies, or through self insurance), in such amounts, with such deductibles
and covering such risks and liabilities are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower and its Subsidiaries operate.

 

(b)     Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement or
name the Administrative Agent as loss payee as their interests may appear, in
form and substance reasonably satisfactory to the Administrative Agent, which
endorsement shall provide that, from and after the Effective Date, if the
insurance carrier shall have received written notice from the Administrative
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the applicable Loan Party under such policies
directly to the Administrative Agent; deliver original or certified copies of
all such policies to the Administrative Agent; cause each such policy to provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium upon not less than 10 days’ (or such shorter period as
acceptable to the Administrative Agent) prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums), or (ii) for any other reason upon
not less than 30 days’ (or such shorter period as acceptable to the
Administrative Agent) prior written notice thereof by the insurer to the
Administrative Agent; deliver to the Administrative Agent, evidence of the
insurance maintained pursuant to paragraph (a) above; cause all liability
insurance policies maintained by any Loan Party to name the Administrative Agent
as an additional insured.

 

 
-68-

--------------------------------------------------------------------------------

 

 

SECTION 5.03     Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
obligation Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Borrower or Subsidiary shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

 

SECTION 5.04     Financial Statements, Reports, etc. Furnish to the
Administrative Agent and, in the case of Section 5.04(f) or (g), the applicable
Lender:

 

(a)     within five Business Days after the date in each fiscal year on which
the Borrower is required to file its Annual Report on Form 10-K with the SEC (or
would be required if the Borrower is no longer required to file regular and
periodic reports with the SEC), in each case without giving effect to any
extension thereof, the audited consolidated balance sheet and related
consolidated statements of income, stockholders’ equity and comprehensive income
and cash flows of the Borrower and its Subsidiaries, showing its consolidated
financial condition as of the close of such fiscal year and the results of its
operations and the operations of its consolidated Subsidiaries during such year
and setting forth in each case in comparative form the figures for the previous
fiscal year, audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)     within five Business Days after each date in each fiscal year on which
the Borrower is required to file a Quarterly Report on Form 10-Q with the SEC
(or would be required if the Borrower is no longer required to file regular and
periodic reports with the SEC), in each case without giving effect to any
extension thereof, the unaudited consolidated balance sheets and related
condensed statements of operations and cash flows of the Borrower and its
Subsidiaries, showing its consolidated financial condition as of the close of
such fiscal quarter and the results of its operations and the operations of its
consolidated Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year and setting forth in each case in comparative form
the figures for the corresponding period in the previous fiscal year, all
certified by one of its Financial Officers as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

 
-69-

--------------------------------------------------------------------------------

 

 

(c)     concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate in the form of Exhibit I (a
“Compliance Certificate”) of a Financial Officer (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.10 and 6.11;

 

(d)     promptly upon receipt thereof, copies of any audit or other reports
delivered to the board of directors of the Borrower (or the audit committee of
such board) by an independent registered public accounting firm in connection
with such firm’s audit of the consolidated financial statements of the Borrower
if such reports identify material weaknesses in internal controls over financial
reporting of the Borrower;

 

(e)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials (other than
filings under Section 16 of the Securities Exchange Act of 1934) filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed to its shareholders, as the case
may be, and all press releases;

 

(f)     promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

(g)     promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant this Section 5.04 may be delivered
electronically and, in the case of Sections 5.04(a), (b) or (e) shall be deemed
to have been delivered if such documents, or one or more annual, quarterly or
other reports or filings containing such documents (including, in the case of
certifications required pursuant to Section 5.04(b), the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), (i) shall have been posted or provided a link to on
the Borrower’s website on the Internet at www.oilstatesintl.com, (ii) shall be
available on the website of the SEC at http://www.sec.gov or (iii) shall have
been posted on the Borrower’s behalf on SyndTrak or another website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). No Administrative Agent shall have an obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

 
-70-

--------------------------------------------------------------------------------

 

 

The Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”).

 

SECTION 5.05     Litigation and Other Notices. Upon obtaining knowledge thereof,
furnish to the Administrative Agent prompt written notice of the following:

 

(a)     any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)     the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Subsidiary thereof that could reasonably be expected to result
in a Material Adverse Effect;

 

(c)     the occurrence of any ERISA Event that, alone or together with any other
such events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)     a copy of any form of written notice, summons, material correspondence
or citation received from any Governmental Authority or any other person, (i)
concerning material violations or alleged violations of Environmental Laws,
which seeks or threatens to impose liability on the Borrower or its Subsidiaries
therefor, (ii) alleging liability for any material action or omission on the
part of the Borrower or any of its Subsidiaries in connection with any Release
of Hazardous Material, (iii) providing any written notice of potential
responsibility or liability under any Environmental Law, or (iv) concerning the
filing of a Lien other than a Permitted Lien upon, against or in connection with
the Borrower or any of its Subsidiaries, or any of their leased or owned
material property, wherever located, in each of cases (i) through (iv) that,
individually or in the aggregate, could reasonably be expected to result in a
liability (to the extent not covered by insurance) of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding $25,000,000; or

 

(e)     any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

SECTION 5.06     Information Regarding Collateral. Furnish to the Administrative
Agent prompt (and in any event within 30 days) written notice (a) of any change
in the legal name, corporate structure, jurisdiction of organization or
formation or organizational identification number within thirty (30) days after
the occurrence thereof; and (b) if any material portion of the Collateral is
expropriated, damaged or destroyed.

 

SECTION 5.07     Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the properties of the Borrower or any Subsidiary and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any Subsidiary with the officers thereof and
independent accountants therefor, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the applicable Loan Party or
Subsidiary; provided that the Loan Parties shall be responsible for such
expenses not more than one (1) time per year unless an Event of Default has
occurred and is continuing, in which case the Loan Parties shall be responsible
for all such expenses.

 

 
-71-

--------------------------------------------------------------------------------

 



 

SECTION 5.08     Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit and use the proceeds thereof only for the purposes
set forth in Section 3.13 and not in violation of Section 3.11 or 3.23. The
Borrower will not, directly or indirectly, use the proceeds of the Loans or
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person, (i) for the purpose of
funding any activities or business of or with any person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any person (including any person participating in the
Loans or Letters of Credit).

 

SECTION 5.09     Further Assurances. At its sole cost and expense, (a) execute
any and all further documents, financing statements, agreements and instruments,
and take all further action (including filing Uniform Commercial Code and other
financing statements) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents.

 

(b)     Cause any subsequently acquired or organized Domestic Subsidiary (other
than a Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary or
FSHCO) that is a Material Subsidiary or any Domestic Subsidiary that was not a
Material Subsidiary that subsequently becomes a Material Subsidiary, to execute
a supplement making it a party to the Guarantee Agreement and each applicable
Security Document in favor of the Administrative Agent, in each case within
thirty (30) days (or such longer period as may be agreed to by the
Administrative Agent) after such acquisition, organization or change in status.

 

(c)     From time to time, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of their respective personal property located within the United
States as the Administrative Agent shall designate (it being understood that it
is the intent of the parties that the Obligations of the Borrower shall be
secured by substantially all the material personal property of the Borrower and
the Guarantors located in the United States (including 100% of the Equity
Interests of Material Subsidiaries that are Domestic Subsidiaries (other than a
Domestic Subsidiary that is a Subsidiary of a voting Foreign Subsidiary or a
FSHCO), but excluding any Equity Interests in excess of 65% of each class of the
Equity Interests in (i) Material Subsidiaries that are first-tier Foreign
Subsidiaries and that are directly owned by the Borrower or any Domestic
Subsidiary thereof or (ii) any FSHCO). Such security interests and Liens will be
created under the Security Documents and other security agreements, instruments
and documents in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower shall deliver or cause to be delivered to
the Lenders all such instruments and documents (including legal opinions and
lien searches) as the Administrative Agent shall reasonably request to evidence
compliance with this Section. The Borrower agrees to provide such evidence as
the Administrative Agent shall reasonably request as to the perfection and
priority status of each such security interest and Lien. Notwithstanding the
foregoing, the parties agree that (i) recordings in the United States Patent and
Trademark Office and the United States Copyright Office will not be required
with respect to registered trademarks, trademark applications and copyrights of
any Loan Party and (ii) the collateral for the Facilities shall exclude any
property or assets the granting of a Lien on which would result in adverse
federal income tax consequences to the Borrower or any Subsidiary.

 

 
-72-

--------------------------------------------------------------------------------

 

 

ARTICLE VI

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, nor will it cause or permit
any of its Subsidiaries to:

 

SECTION 6.01     Indebtedness. On or after the Effective Date, incur, create,
assume or permit to exist any Indebtedness, except:

 

(a)     Indebtedness existing on the date hereof and set forth in Schedule 6.01,
and any extensions, renewals or replacements of such Indebtedness to the extent
the principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms not less favorable to the Lenders and the original
obligors in respect of such Indebtedness remain the only obligors thereon;

 

(b)     Indebtedness created hereunder and under the other Loan Documents;

 

(c)     intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Sections 6.04(a), (f), (l) and (m);

 

(d)     Indebtedness under bid bonds, labor and materials payment bonds,
performance bonds and similar bonds or bank guarantees or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business;

 

 
-73-

--------------------------------------------------------------------------------

 

 

(e)     unsecured Indebtedness of the Borrower and guarantees thereof by the
Guarantors; provided that, as of the date of incurrence, the Borrower would be
in compliance with the covenants set forth in Sections 6.10 and 6.11 as of the
most recently completed period of four consecutive fiscal quarters ending prior
to such transaction for which the financial statements required by
Section 5.04(a) or 5.04(b) have been delivered or for which comparable financial
statements have been filed with the SEC, after giving pro forma effect (using
the criteria therefor described in Section 6.04(i)) to such transaction as if
such transaction had occurred as of the first day of such period;

 

(f)     secured Indebtedness of the Borrower and guarantees thereof by the
Guarantors not otherwise permitted under this Section 6.01; provided that, as of
the date of incurrence, (i) the Liens securing such Debt are permitted under
Section 6.02(m) and (ii) the Borrower would be in compliance with the covenants
set forth in Sections 6.10 and 6.11 as of the most recently completed period of
four consecutive fiscal quarters ending prior to such transaction for which the
financial statements required by Section 5.04(a) or 5.04(b) have been delivered
or for which comparable financial statements have been filed with the SEC, after
giving pro forma effect (using the criteria therefor described in Section
6.04(i)) to such transaction as if such transaction had occurred as of the first
day of such period; and

 

(g)     Indebtedness of the Domestic Subsidiaries and guaranties thereunder by
the Borrower in an aggregate principal amount (together with the outstanding
principal amount of Indebtedness of Foreign Subsidiaries and FSHCOs permitted
under clause (h)) not to exceed when incurred 10% of the Borrower’s Consolidated
Net Worth calculated as of the most recent fiscal quarter for which financial
statements are available; and

 

(h)     Indebtedness of the Borrower’s Foreign Subsidiaries and FSHCOs in an
aggregate principal amount not to exceed when incurred the greater of (i)
$75,000,000 and (ii) 7.5% of the Borrower’s Consolidated Net Worth calculated as
of the most recent fiscal quarter for which financial statements are available.

 

SECTION 6.02     Liens. On or after the Effective Date, create, incur, assume or
permit to exist any Lien on any property or assets (including stock or other
securities of any person, including any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

 

(a)     Liens existing on the Effective Date and set forth in Schedule 6.02;
provided that such Liens shall secure only those obligations which they secure
on the date hereof and extensions, renewals and replacements thereof permitted
hereunder;

 

(b)     any Lien created under the Loan Documents;

 

(c)     Liens for taxes not yet due or which are being contested in compliance
with Section 5.03;

 

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;

 

(e)     Liens (other than any Lien imposed by ERISA), pledges and deposits made
in the ordinary course of business in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;

 

 
-74-

--------------------------------------------------------------------------------

 

 

(f)     deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (including Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)     zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Subsidiaries;

 

(h)     Liens arising out of judgments or awards in respect of which the
Borrower or any of the Subsidiaries shall in good faith be prosecuting an appeal
or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $10,000,000
at any time outstanding;

 

(i)     Liens or cash or securities in favor of a trustee or paying agent under
an indenture for either series of the Existing Senior Notes deposited by the
Borrower to effect the Tender Offer for such series;

 

(j)     [Reserved];

 

(k)     purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 90% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(l)     [Reserved]; and

 

(m)     Liens securing Indebtedness and not otherwise permitted under this
Section 6.02; provided that the aggregate principal amount of all Debt secured
by such Liens does not exceed 7.5% of the Borrower’s Consolidated Net Worth
calculated on the date of incurrence as of the most recent fiscal quarter for
which financial statements are available; provided, that no Lien permitted under
this clause shall extend to or cover any Collateral or any Equity Interests in a
Foreign Subsidiary.

 

SECTION 6.03     Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless the Indebtedness or Liens arising
therefrom, if any, are permitted by Section 6.01 and 6.02, respectively.

 

 
-75-

--------------------------------------------------------------------------------

 

 

SECTION 6.04     Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (referred to herein as an
“Investment”), except:

 

(a)     Investments of the Borrower and its Subsidiaries in existence on the
Effective Date and set forth on Schedule 6.04;

 

(b)     Permitted Investments;

 

(c)     accounts receivable owing to the Borrower or any of the Subsidiaries
arising from sales of inventory or the provision of services in the ordinary
course of business;

 

(d)     advances to directors, officers and employees of the Borrower or any of
the Subsidiaries to meet expenses incurred by such directors, officers and
employees in the ordinary course of business, in an aggregate amount not to
exceed $5,000,000 at any time outstanding;

 

(e)     securities of any customer of the Borrower or any Subsidiary received in
lieu of cash payment, if the Borrower reasonably deems such customer to be in a
reorganization or unable to make a timely cash payment on Indebtedness of such
customer owing to it, provided that the Borrower or such Subsidiary, as the case
may be, has paid no new consideration (other than forgiveness of Indebtedness)
therefor;

 

(f)     Investments of a Loan Party in or to another Loan Party;

 

(g)     [Reserved];

 

(h)     the Borrower may enter into Hedging Agreements to the extent permitted
by Section 6.12;

 

(i)     the Borrower and its Subsidiaries may acquire all or substantially all
the assets of a person or line of business of such person, or Equity Interests
of a person that would become a wholly owned Subsidiary (in each case referred
to herein as the “Acquired Entity”); provided that (any acquisition of an
Acquired Entity meeting all the criteria of this Section 6.04(i) being referred
to herein as a “Permitted Acquisition”) at the time of such transaction:

 

(i)     both before and after giving effect thereto, no Event of Default or
Default shall have occurred and be continuing;

 

(ii)     the Borrower would be in compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements required by Section 5.04(a) or 5.04(b) have been delivered
or for which comparable financial statements have been filed with the SEC, after
giving pro forma effect to such transaction and to any other event occurring
during or after such period as to which pro forma recalculation is appropriate
(including any Asset Sale and any other transaction described in this
Section 6.04(i) occurring during or after such period) as if such transaction
had occurred as of the first day of such period;

 

 
-76-

--------------------------------------------------------------------------------

 

 

(iii)     if the Acquired Entity is a foreign Person, such acquisition is within
the limitations of Section 6.04(m); and

 

(iv)     after giving effect to such acquisition, there must be at least
$25,000,000 of the Total Commitment unused and available;

 

provided, however that all pro forma calculations required to be made pursuant
to this Section 6.04(i) shall (A) include only those adjustments that would be
permitted or required by Regulation S-X under the Securities Act of 1933, as
amended and (B) be certified to by a Financial Officer as having been prepared
in good faith based upon reasonable assumptions;

 

(j)     Investments consisting of non-cash proceeds of Asset Sales;

 

(k)     [Reserved];

 

(l)     Investments by a Subsidiary that is not a Loan Party in or to a Loan
Party; and

 

(m)     other Investments, without duplication, in an aggregate amount (valued
at cost or outstanding principal amount, as the case may be) not greater than
15% of the Borrower’s Consolidated Net Worth calculated on the date of such
Investment as of the most recent fiscal quarter for which financial statements
are available;

 

provided, that, no Investment in or acquisition of any Foreign Subsidiary or
FSHCO shall be made after the Effective Date if as of the date such Investment
is made hereunder: (x) a Default under Section 7.01(b), (c), (g) or (h) or Event
of Default exists or would immediately result therefrom, or (y) immediately
after giving effect to each such Investment or acquisition, Liquidity is equal
to or greater than $100,000,000.

 

SECTION 6.05     Mergers, Consolidations, Sales of Assets and Acquisitions. (a)
Merge, amalgamate or consolidate with or into any other person, or permit any
other person to merge, amalgamate or consolidate with or into it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) as part of any Asset Sale all or substantially all of the assets
of a Loan Party (whether now owned or hereafter acquired) or less than all or
substantially all of the Equity Interests of any Loan Party (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that
(a) the Borrower may merge, amalgamate or consolidate with any person provided
that (i) no Change in Control occurs, (ii) immediately after giving effect to
any such proposed transaction, no Default or Event of Default would exist, and
(iii) the Borrower is the surviving entity, (b) the Borrower may merge or
amalgamate with any of its wholly owned Subsidiaries, provided that immediately
after giving effect to any such proposed transaction no Default would exist and
the Borrower is the surviving entity, (c) any Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary (or, in order to consummate a
Permitted Acquisition, any other person) in a transaction in which the surviving
entity is a wholly owned Subsidiary and (except in the case of Permitted
Acquisitions) no person other than the Borrower or a wholly owned Subsidiary
receives any consideration, provided that (i) the requirements of Section
6.04(i) are met with respect to such merger described in this clause (c) and
(ii) if any such merger described in this clause (c) shall involve a Loan Party,
the surviving entity of such merger shall be or become a Loan Party, (d) any
Subsidiary of the Borrower may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders and (e) the
Borrower may consummate the Spin-Off.

 

 
-77-

--------------------------------------------------------------------------------

 

 

(b)     Engage in any Asset Sale not otherwise permitted under paragraph (a)
above unless (i) such consideration is at least equal to the fair market value
of the assets being sold, transferred, leased or disposed of, and (ii) the fair
market value of all assets sold, transferred, leased or disposed of pursuant to
this paragraph (b) after the Effective Date shall not exceed 15% of Consolidated
Net Worth calculated on the date of incurrence as of the most recent fiscal
quarter for which financial statements are available in the aggregate.

 

SECTION 6.06     Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders of a given class, (ii) so long as no Event of Default or
Default shall have occurred and be continuing or would result therefrom, the
Borrower may repurchase its Equity Interests owned by employees of the Borrower
or the Subsidiaries or make payments to employees of the Borrower or the
Subsidiaries upon termination of employment in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans or in connection with
the death or disability of such employees in an aggregate amount not to exceed
$10,000,000 in any fiscal year, (iii) the Borrower may declare and pay a
dividend of all of the issued and outstanding shares of common stock of Civeo to
effect the Spin-Off and (iv) so long as (A) no Event of Default or Default shall
have occurred and be continuing or result therefrom, (B) at least $25,000,000 of
the Total Commitment is unused and available after giving effect to such
Restricted Payment, and (C) the Borrower would be in compliance with the
covenants set forth in Sections 6.10 and 6.11 as of the most recently completed
period of four consecutive fiscal quarters ending prior to such transaction for
which the financial statements required by Section 5.04(a) or 5.04(b) have been
delivered or for which comparable financial statements have been filed with the
SEC, after giving pro forma effect (using the criteria therefor described in
Section 6.04(i)) to such transaction and to any other event occurring during or
after such period as to which pro forma recalculation is appropriate as if such
transaction had occurred as of the first day of such period, the Borrower may
make Restricted Payments in any amount.

 

(b)     Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets in favor of the Administrative Agent or any successor
thereto hereunder or under any agreement that replaces or refinances this
Agreement, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (E) clause
(i) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

 
-78-

--------------------------------------------------------------------------------

 

 

SECTION 6.07     Transactions with Affiliates. Except for transactions by or
among Loan Parties, transactions entered into with Excluded Subsidiaries in
connection with the Spin-Off and transactions expressly permitted under this
Agreement, sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except that the Borrower or any Subsidiary may engage in
any of the foregoing transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties.

 

SECTION 6.08     Business of the Borrower and Subsidiaries. Engage at any time
in any business or business activity other than providing products and services
to the energy industry and business activities reasonably incidental thereto.

 

SECTION 6.09     Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would increase the
interest rate thereon, shorten the final maturity or the average life thereof or
cause an Event of Default; provided that the Borrower may effect the Tender
Offers and enter into amendments of the corresponding indentures to remove
certain covenants, including the restricted payments covenant, and/or legal
defeasance of the Existing Senior Notes.

 

(b)     Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Subordinated Indebtedness, except (i) to
the extent the Borrower could make a Restricted Payment pursuant to Section
6.06(a) or (ii) to the extent any Subordinated Indebtedness is repaid with the
proceeds of a refinancing of such Subordinated Indebtedness permitted under
Section 6.01(a) or Section 6.01(e).

 

SECTION 6.10     Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters of the Borrower, in each case
taken as one accounting period, to be less than 3.0 to 1.0 for each fiscal
quarter ending on or after June 30, 2014.

 

 
-79-

--------------------------------------------------------------------------------

 

 

SECTION 6.11     Maximum Leverage Ratio. Permit the Leverage Ratio for any
period of four consecutive fiscal quarters of the Borrower, in each case taken
as one accounting period, to be greater than 3.25 to 1.0 for each fiscal quarter
ending on or after June 30, 2014.

 

SECTION 6.12     Hedging Agreements. Enter into any Hedging Agreement, other
than Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

 

ARTICLE VII

Events of Default

 

SECTION 7.01     Events of Default. In case of the happening of any of the
following events (“Events of Default”):

 

(a)     any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
provided that to the extent that any representation or warranty is qualified as
to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall prove to be incorrect in any respect when made
or deemed to be made;

 

(b)     default shall be made in the payment in the applicable currency of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)     default shall be made in the payment in the applicable currency of any
interest on any Loan or any Fee or L/C Disbursement or any other amount (other
than an amount referred to in (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of three Business Days;

 

(d)     default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a), 5.08, or in Article VI;

 

(e)     default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in Section 7.01(b), (c) or (d))
and such default shall continue unremedied for a period of 30 days after the
earlier of (i) notice thereof from the Administrative Agent or any Lender to the
Borrower or (ii) any Responsible Officer of the Borrower obtains actual
knowledge thereof;

 

 
-80-

--------------------------------------------------------------------------------

 

 

(f)     (i) the Borrower or any Material Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(g)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under any
Insolvency Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Material Subsidiary or (iii) the winding-up or liquidation of the
Borrower or any Material Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(h)     the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under any Insolvency Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

 

(i)     one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by insurance) shall be rendered
against the Borrower or any Material Subsidiary thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

 

(j)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $25,000,000;

 

(k)     any Guarantee under any Guarantee Agreement for any reason shall cease
to be in full force and effect (other than in accordance with its terms), or any
Loan Party shall deny in writing that it has any further liability under its
Guarantee Agreement (other than as a result of the discharge of such Loan Party
in accordance with the terms of the Loan Documents);

 

 
-81-

--------------------------------------------------------------------------------

 

 

(l)     any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by the Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby having an estimated market
value in excess of $2,500,000, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates representing securities pledged under the
Pledge Agreement; or

 

(m)     there shall have occurred a Change in Control.

 

SECTION 7.02     Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.01(g) or (h)) shall have
occurred and be continuing, then, and in any such event:

 

(a)     the Administrative Agent (i) shall at the request, or may, with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Commitments and the obligation of each Lender and the Issuing Banks to make
extensions of credit hereunder, including making Loans and issuing Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and/or
(ii) shall at the request, or may, with the consent, of the Required Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;

 

(b)     the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Required Lenders, Cash Collateralize the Letters of
Credit in accordance with Section 2.21(k); and

 

(c)     the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

 

SECTION 7.03     Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(g) or (h) shall occur:

 

(a)     (i) the Commitment and the obligation of each Lender and the Issuing
Bank to make extensions of credit hereunder, including making Loans and issuing
Letters of Credit, shall terminate, and (ii) all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

 

 
-82-

--------------------------------------------------------------------------------

 

 

(b)     the Borrower shall Cash Collateralize the Letters of Credit in
accordance with Section 2.21(k); and

 

(c)     the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

 

SECTION 7.04     Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Banks and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

 

SECTION 7.05     Application of Proceeds. From and during the continuance of any
Event of Default, any monies or property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Document or any other agreement with any
Loan Party which secures any of the Obligations, shall be applied in the
following order:

 

(a)     First, to payment of the reasonable expenses, liabilities, losses,
costs, duties, fees, charges or other moneys whatsoever (together with interest
payable thereon) as may have been paid or incurred in, about or incidental to
any sale or other realization of Collateral, including reasonable out-of-pocket
expenses and indemnities, in each case for which the Administrative Agent or any
Secured Party is to be reimbursed pursuant to this Agreement or any other Loan
Document and that are then due and payable;

 

(b)     Second, to the ratable payment of accrued but unpaid Fees, Commitment
Fees, and Issuing Bank Fees owing to the Issuing Banks and the Lenders in
respect of the Loans and Letters of Credit under this Agreement;

 

(c)     Third, to the ratable payment of accrued but unpaid interest on the
Loans and any unpaid L/C Disbursements, the L/C Participation Fees and the
Issuing Bank Fees then due and payable under this Agreement;

 

(d)     Fourth, to the ratable payment of all outstanding principal of the
Loans, L/C Disbursements, any Banking Services Obligations owing to any Lender
or Affiliate thereof, all obligations of the Borrower or its Subsidiaries owing
to any Lender or Affiliate thereof party to any Hedging Agreement according to
the unpaid termination amounts thereof, if any, then due and payable and to Cash
Collateralize the L/C Exposure in accordance with Section 2.21(i);

 

(e)     Fifth, to the ratable payment of all obligations to Cash Collateralize
the L/C Exposure in accordance with Section 2.21(k);

 

(f)     Sixth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Loans and Letters of
Credit and which are owing to the Administrative Agent, the Issuing Banks and
the Lenders;

 

 
-83-

--------------------------------------------------------------------------------

 

 

(g)     Seventh, to the ratable payment of any other outstanding Obligations
then due and payable; and

 

(h)     Eighth, any excess after payment in full of all Obligations shall be
paid to the Borrower or any other Loan Party as appropriate or to such other
person who may be lawfully entitled to receive such excess.

 

Notwithstanding the foregoing, (i) Obligations arising under Hedging Agreements
or Banking Services with a Lender or an Affiliate thereof shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Lender, and
(ii) payments and collections received by the Administrative Agent from any Loan
Party that is not a Qualified ECP Guarantor (and any proceeds received in
respect of such Loan Party’s Collateral (as defined in the Security Agreement))
shall not be applied to Excluded Swap Obligations with respect to any Loan
Party, provided, however, that the Administrative Agent shall make such
adjustments as it determines are appropriate with respect to payments and
collections received from the other Loan Parties (or proceeds received in
respect of such other Loan Parties’ Collateral) to preserve, as nearly as
possible, the allocation to Obligations otherwise set forth above in this
Section 7.05 (assuming that, solely for purposes of such adjustments, the
Obligations incudes Excluded Swap Obligations), and provided, further, that for
purposes of this Section 7.05, the “principal amount” of the obligations in
respect of Hedging Agreements at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that would be required to be paid if
such Hedging Agreements were terminated at such time.

 

ARTICLE VIII

The Administrative Agent,
the Issuing Banks and the Swing Line Lenders

 

SECTION 8.01     Appointment and Authority. Each of the Lenders, the Swing Line
Lenders and the Issuing Banks hereby irrevocably appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents. Each of the Lenders, the Swing Line Lenders and the Issuing Banks
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions. Each
of the Secured Parties hereby acknowledges and confirms their agreement that the
Administrative Agent is subject to certain Security Documents as trustee for and
on behalf of the Lenders or the terms of the declaration of trust and other
terms and conditions set forth in the applicable Security Documents.

 

SECTION 8.02     Rights as a Lender. The person serving as the Administrative
Agent or an Issuing Bank or a Swing Line Lender hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, an Issuing
Bank or a Swing Line Lender and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the person serving as the Administrative Agent, an Issuing Bank or a Swing Line
Lender hereunder in its individual capacity. Such person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such person were
not the Administrative Agent, an Issuing Bank or a Swing Line Lender hereunder
and without any duty to account therefor to the Lenders.

 

 
-84-

--------------------------------------------------------------------------------

 



 

SECTION 8.03     Exculpatory Provisions. None of the Administrative Agent,
Issuing Banks or the Swing Line Lenders shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, neither the Administrative Agent nor
any Issuing Bank:

 

(a)     shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b)     shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative
Agent, such Issuing Bank or Swing Line Lender is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative, such Issuing Bank or Swing Line
Lender shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent, such Issuing Bank
or Swing Line Lender to liability or that is contrary to any Loan Document or
legal requirement; and

 

(c)     shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates or
Subsidiaries that is communicated to or obtained by the person serving as the
Administrative Agent, Issuing Bank, Swing Line Lender or any of their respective
Affiliates in any capacity.

 

None of the Administrative Agent or the Issuing Banks shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or such Issuing Bank shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
9.08) or (ii) in the absence of its own gross negligence or willful misconduct.
None of the Administrative Agent, the Issuing Banks and the Swing Line Lenders
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent, such Issuing Bank
or Swing Line Lender by the Borrower, a Loan Party, a Lender or an Issuing Bank.

 

None of the Administrative Agent, Issuing Banks or the Swing Line Lenders shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, such
Issuing Bank or Swing Line Lender or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent, such Issuing Bank or Swing Line
Lender.

 

 
-85-

--------------------------------------------------------------------------------

 

 

SECTION 8.04     Reliance by the Administrative Agent, the Issuing Banks and the
Swing Line Lenders. Each of the Administrative Agent, Issuing Banks and the
Swing Line Lenders shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each of the Administrative Agent, the Issuing Banks and the Swing
Line Lenders also may rely upon any statement made to it orally or by telephone
and believed by it to have been made by the proper person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent, Issuing Bank or Swing Line Lender may consult with legal counsel (who may
be counsel for a Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by it.
The Administrative Agent and any of its sub-agents may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

SECTION 8.06     Resignation of the Administrative Agent or a Swing Line Lender.

 

(a)     The Administrative Agent may resign at any time by giving prior written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign. Upon any such
resignation, the Required Lenders shall have the right to appoint, on behalf of
the Borrower and the Lenders, a successor Administrative Agent, which shall be a
financial institution with an office in New York City. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Required Lenders may perform all the duties of the Administrative
Agent hereunder and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Required Lenders until such successor Administrative Agent
shall have been appointed as provided herein. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment or, in the case of a successor Administrative
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such amendments or supplements to the Security
Documents, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may reasonably request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Administrative Agent.
Upon the effectiveness of the resignation of the Administrative Agent, the
resigning Administrative Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of the Administrative Agent, the provisions of this Article VIII
shall continue in effect for the benefit of the Administrative Agent in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents.

 

 
-86-

--------------------------------------------------------------------------------

 



 

(b)     Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

 

SECTION 8.07     Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments.

 

(a)     Each Lender and Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. In this regard, each party hereto acknowledges
that Bracewell & Giuliani LLP is acting in this transaction as special counsel
to the Administrative Agent only. Each other party hereto will consult with its
own legal counsel to the extent that it deems necessary in connection with the
Loan Documents and the matters contemplated therein.

 

 
-87-

--------------------------------------------------------------------------------

 

 

(b)     Each Lender shall be deemed by delivering its signature page to this
Agreement and making any Loan on the Effective Date to have consented to,
approved or accepted each Loan Document and each other document or other matter
referred to in Section 4.01 or 4.02 required to be consented to or approved by
or acceptable or satisfactory to the Administrative Agent, the Lead Arranger or
the Lenders and to have been satisfied with the satisfaction of all other
conditions precedent required to be satisfied under Section 4.01 or 4.02.

 

SECTION 8.08     Indemnification. The Lenders severally agree to indemnify upon
demand the Administrative Agent, the Issuing Banks, the Swing Line Lenders and
each Related Party of any of the foregoing (to the extent not reimbursed by the
Loan Parties), according to their respective ratable shares, and hold harmless
such Indemnitee from and against any and all Indemnified Liabilities in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of any Related Party; provided, however, that no Lender shall be
liable for (a) the payment to any Indemnitee for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct and (b) claims made or legal proceedings
commenced against such Indemnitee by any security holder or creditor thereof
arising out of and based on rights afforded any such security holder or creditor
solely in its capacity as such; provided further, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent, the Issuing Banks, the Swing Line Lenders and each Related
Party promptly upon demand for its ratable share of any out-of-pocket expenses
(including all fees, expenses and disbursements of any law firm or other
external counsel) incurred by the Administrative Agent, an Issuing Bank or a
Swing Line Lender in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document, to
the extent that the Administrative Agent, such Issuing Bank or Swing Line Lender
is not reimbursed for such by the Loan Parties. The undertaking in this Section
shall survive termination of the Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent, such Issuing Bank
or Swing Line Lender.

 

SECTION 8.09     Collateral and Guaranty Matters.

 

(a)     Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) acknowledges and agrees that the Administrative Agent has entered
into the Security Documents on behalf of itself and the Secured Parties, and the
Secured Parties hereby agree to be bound by the terms of such Security
Documents, acknowledge receipt of copies of such Security Documents and consent
to the rights, powers, remedies, indemnities and exculpations given to the
Administrative Agent thereunder. All rights, powers and remedies available to
the Administrative Agent and the Secured Parties with respect to the Collateral,
or otherwise pursuant to the Security Documents, shall be subject to the
provisions of such Security Documents.

 

 
-88-

--------------------------------------------------------------------------------

 

 

(b)     Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) hereby authorizes the Administrative Agent, at its option and in its
discretion, without the necessity of any notice to or further consent from the
Secured Parties:

 

(i)     to release any Lien on any property granted to or held by the
Administrative Agent under any Security Document (i) as provided in Section
6.03, Section 6.05, Section 9.20 or any Security Document or (ii) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)     to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain a first priority
security interest in and Liens upon the Collateral granted pursuant to the
Security Documents;

 

(iii)     to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable law; and

 

(iv)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(d), 6.01(f), or 6.01(h).

 

(c)     Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.09.

 

(d)     Each Loan Party hereby irrevocably appoints the Administrative Agent as
such Loan Party’s attorney-in-fact, with full authority to, after the occurrence
and during the continuance of an Event of Default, act for such Loan Party and
in the name of such Loan Party to, in the Administrative Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral, (iv) to file any claims or take
any action or institute any proceedings which the Administrative Agent may
reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral and (v) if any Loan Party fails to perform any
covenant contained in this Agreement or the other Security Documents relating to
the Collateral after the expiration of any applicable grace periods, the
Administrative Agent may itself perform, or cause performance of, such covenant,
and such Loan Party shall pay for the expenses of the Administrative Agent
incurred in connection therewith in accordance with Section 9.05. The power of
attorney granted hereby is coupled with an interest and is irrevocable.

 

 
-89-

--------------------------------------------------------------------------------

 

 

(e)     The powers conferred on the Administrative Agent under this Agreement
and the other Security Documents are solely to protect its respective interests
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Beyond the safe custody thereof, the Administrative Agent and each
Secured Party shall have no duty with respect to any Collateral in its
possession or control (or in the possession or control of any agent or bailee)
or with respect to any income thereon or the preservation of rights against
prior parties or any other rights pertaining thereto. The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property. None of the Administrative Agent, any Lender or any other Secured
Party shall be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee, broker or
other agent or bailee selected by the Borrower or selected by the Administrative
Agent in good faith.

 

SECTION 8.10     No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Syndication Agent, Documentation Agent, the Sole Lead
Arranger and the Sole Bookrunner listed on the cover page hereof shall not have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank.

 

SECTION 8.11     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Insolvency Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Disbursements and all
other Obligations (other than obligations of the Borrower or its Subsidiaries
owing to any Lender or Affiliate thereof party to any Hedging Agreement or any
Banking Services Obligations) that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Sections 2.05 and 9.08) allowed
in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

 
-90-

--------------------------------------------------------------------------------

 

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable expenses, disbursements and advances of
the Administrative Agent, and any other amounts due to the Administrative Agent
under Sections 2.05 and 9.08.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01     Notices.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), notices and other communications provided for
herein or (except as otherwise provided therein) any other Loan Document shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

(i)     if to the Borrower, to it at Three Allen Center, 333 Clay Street,
Suite 4620, Houston, Texas 77002, Attention of Chief Financial Officer (Fax
No. (713) 652-0499);

 

(ii)     if to the Administrative Agent, to Wells Fargo Bank, N.A., at 1525 West
WT Harris Boulevard, Charlotte, North Carolina 28262, Attention: Syndication
Agency Services (Fax No. (704) 715-0017), with a copy to Wells Fargo Bank, N.A.,
at 1000 Louisiana Street, Houston, Texas 77002, Attention: Eric Hollingsworth
(Fax No. (713) 739-1087); and

 

(iii)     if to a Lender or an Issuing Bank, to it at its address (or fax
number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party may change its address for notices by giving notice of
such change to each party in accordance with this Section 9.01; provided that,
any Lender shall be required only to provide notice of such change to the
Borrower and the Administrative Agent.

 

 
-91-

--------------------------------------------------------------------------------

 

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)     Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(d)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Bank or
any other person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

 
-92-

--------------------------------------------------------------------------------

 

 

(e)     Reliance by Administrative Agent, Issuing Banks and Lenders. Each of the
Administrative Agent, Issuing Banks and the Lenders shall be entitled to rely
and act upon any notices (including telephonic and electronically communicated
(e-mailed) Borrowing Requests) purportedly given by or on behalf of a Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, each Lender and their Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other communications with the Administrative
Agent, any Issuing Bank or Lender may be recorded by the Administrative Agent,
such Issuing Bank or Lender, and each of the parties hereto hereby consents to
such recording.

 

SECTION 9.02     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Banks, regardless of any investigation made by the Lenders or the
Issuing Banks or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. The provisions of Sections 2.13, 2.15,
2.19, 9.05 and 9.16 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Lender or any Issuing Bank.

 

SECTION 9.03     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

 

SECTION 9.04     Successors and Assigns.

 

(a)     Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) or (h) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

 
-93-

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments (including, for
purposes of this Section 9.04(b), participations in Letters of Credit and Swing
Line Loans) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)      in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or the Loans at the time owing to it hereunder or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

 

 
-94-

--------------------------------------------------------------------------------

 

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a person that is
not a Lender, an Affiliate of such Lender or any Approved Fund with respect to
such Lender, provided that no such consent shall be required if an Event of
Default shall have occurred and is continuing, and further, provided that the
Borrower shall be deemed to consent to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within 5 Business
Days after having received notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)     the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed); and

 

(D)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed).

 

(iv)     Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and provided, further, that
only one such fee shall be payable in the event of contemporaneous assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group). The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)     No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii)     Defaulting Lenders. No assignment shall be made to any Defaulting
Lender or any of its Subsidiaries, or any person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons.

 

 
-95-

--------------------------------------------------------------------------------

 

 

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.11, 2.13, and 9.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Percentage. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

(c)     Register. The Administrative Agent shall maintain at its applicable
lending office a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Loans owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Loan Parties, the Administrative Agent, the Issuing Banks, and the
Lenders may treat each person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

 
-96-

--------------------------------------------------------------------------------

 

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s or a Defaulting Lender’s Affiliates or subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s L/C Exposure and participation in Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.08 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14, 2.19 and 9.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.17 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) or each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters or credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Borrower hereby agrees that each Lender acting as its
agent solely for the purpose set forth above in this clause (d), shall not
subject such Lender to any fiduciary or other implied duties, all of which are
hereby waived by the Borrower.

 

(e)     A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.19 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.19(e) and
Section 2.19(f) as though it were a Lender.

 

(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

 
-97-

--------------------------------------------------------------------------------

 

 

(g)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if a SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by a SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

(h)     Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

SECTION 9.05     Expenses; Indemnity.

 

(a)     Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Lead Arranger, the Administrative Agent,
the Issuing Banks and their Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
shall be consummated), and (ii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or Issuing Bank (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The foregoing costs
and expenses under this Section 9.05 shall include all due diligence, search,
filing, recording, title insurance, printing, reproduction, document delivery,
travel, CUSIP, electronic platform, communication costs and appraisal charges
and fees and Taxes related thereto, and other out-of-pocket expenses reasonably
incurred by the Administrative Agent, any Lender or Issuing Bank (including, in
connection with any workout or restructuring, the cost of financial advisors and
other outside experts retained by the Administrative Agent). All amounts due
under this Section 9.05 shall be payable within 30 days after written demand
therefore unless such amounts are being contested in good faith by the Borrower.
The agreements in this Section shall survive the termination of the Commitments
and repayment of all Obligations.

 

 
-98-

--------------------------------------------------------------------------------

 



 

(b)     Indemnification by the Borrower. The Borrower agrees to indemnify the
Administrative Agent, each Lender, each Issuing Bank and the Related Parties of
any of the foregoing persons, and the successors and assigns of the foregoing
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements
but excluding any such loss, claim, damage, liability or expense resulting from
a claim or proceeding brought by a Lender against any other Lender (other than
the Administrative Agent in its capacity as such), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the transactions contemplated thereby, (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds of the Loans or issuance of
Letters of Credit (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that SUCH INDEMNITY SHALL EXPRESSLY INCLUDE ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSE INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE but not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or, with respect to any Environmental Liability,
to the extent such Indemnitee, after foreclosure or other remedial action, has
caused such Environmental Liability. This Section 9.05(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, damages, etc.
arising from any non-Tax claim.

 

 
-99-

--------------------------------------------------------------------------------

 

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN PARTY
SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
an Issuing Bank, a Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Applicable Agent (or any
such sub-agent), the Applicable Issuing Bank, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s Pro Rata Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Applicable Agent (or any such
sub-agent), the Applicable Issuing Bank or the Swing Line Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Applicable Agent (or any such sub-agent), Applicable Issuing Bank or the Swing
Line Lender in connection with such capacity.

 

(d)     The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or Issuing Bank. All amounts due under
this Section 9.05 shall be payable on written demand therefor.

 

SECTION 9.06     Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender and Issuing Bank and each
of their respective Affiliates is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other Indebtedness (in whatever currency) at any
time owing by the Administrative Agent, such Lender or Issuing Bank to or for
the credit or the account of the Borrower or any other Loan Party to whom it has
made Loans against any of and all the obligations of the Borrower or Loan Party
now or hereafter existing under this Agreement and other Loan Documents held by
the Administrative Agent, such Lender or Issuing Bank, irrespective of whether
or not the Administrative Agent, such Lender or Issuing Bank shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or are owed to a branch or office of
such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness. The rights of the Administrative
Agent, each Lender, Issuing Bank and their respective Affiliates under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which the Administrative Agent, such Lender, Issuing Bank or
their respective Affiliates may have. The Administrative Agent, each Lender and
Issuing Bank agree to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

 
-100-

--------------------------------------------------------------------------------

 



 

SECTION 9.07     Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08     Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, any Lender or any Issuing Bank in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.08(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Sections 7.02 and 7.03 for the benefit of all the Secured Parties; provided,
however, that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Administrative Agent) hereunder and under the
other Loan Documents, (ii) any Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank)
hereunder and under the other Loan Documents, (iii) any Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents,
(iv) any Lender from exercising setoff rights in accordance with Section 9.06
(subject to the terms of Section 2.17), or (v) subject to Section 8.11, any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Insolvency Law.

 

 
-101-

--------------------------------------------------------------------------------

 

 

(b)     Any amendment or waiver of any provision of this Agreement or any other
Loan Document (other than the Fee Letter or any Letter of Credit Document), and
any consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective if the same shall be in writing and signed by the Required
Lenders and the Borrower (or by the Administrative Agent (with the prior written
consent of the Required Lenders) and the Borrower), provided that such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided further that (x) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
signed by the Administrative Agent and the Borrower to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, and (y) no
amendment, waiver or consent shall:

 

(i)     extend the Maturity Date of or increase the stated amount of any
Commitment of any Lender (or reinstate any Commitment of any Lender terminated
pursuant to the terms hereof) without the written consent of each Lender
directly affected thereby;

 

(ii)     postpone any date fixed by this Agreement for any scheduled payment
(but not any prepayment) of principal, interest or fees due to any Lender
hereunder without the written consent of each Lender directly affected thereby;

 

(iii)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Disbursement or any interest or Fees payable hereunder without
the prior written consent of each Lender directly affected thereby (it being
understood and agreed that any change in the definition of “Leverage Ratio”, or
in the component definitions thereof, shall not constitute a reduction of rate
of interest or any interest or Fees payable hereunder); provided, however, that
only the consent of the Required Lenders shall be required to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.07,
including with respect to any amount payable thereunder or in connection
therewith;

 

(iv)     change Section 2.16, Section 2.17(a) or Section 7.05 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender adversely affected thereby;

 

(v)     change any provision of this Section, or the percentage specified in
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

 

 
-102-

--------------------------------------------------------------------------------

 

 

(vi)     provide that the Loans may be made in a currency other than U.S.
dollars without the prior written consent of each Lender directly affected
thereby;

 

(vii)     except as expressly permitted hereunder or under any Security
Document, release all or substantially all of the value of the guaranties
provided by the Guarantors hereunder or all or substantially all of the
Collateral without the written consent of each Lender; or

 

(viii)     amend or modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(g) without the written consent of such SPC,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Bank or a
Swing Line Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, such Issuing Bank or Swing Line
Lender, respectively.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
under any other Loan Document (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders, all Lenders or a majority in interest
of Lenders hereunder or each affected Lender may be effected with the consent of
the applicable Lenders other than Defaulting Lender); provided that any such
amendment, waiver or consent referred to in clause (b)(i), (ii) or (iii) above
that, but for this sentence, would require the prior written consent of such
Defaulting Lender, will continue to require the consent of such Defaulting
Lender; and provided further that any such amendment, waiver or consent
requiring the consent of all Lenders, such Lender or each affected Lender that
by its terms affects any Defaulting Lender more adversely than any other Lender
whose consent is so required shall require the consent of such Defaulting
Lender.

 

No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under
Hedging Agreements or Banking Services Obligations.

 

SECTION 9.09     Interest Rate Limitation. Regardless of any provisions
contained in this Agreement or in any other Loan Documents, the Lenders shall
never be deemed to have contracted for or be entitled to receive, collect or
apply as interest on any Loan or participation in any L/C Disbursement any
amount in excess of the maximum lawful rate (the “Maximum Rate”), and in the
event any Lender ever receives, collects or applies as interest (whether termed
interest herein or deemed to be interest by operation of law or judicial
determination) any such excess, or if an acceleration of the maturities of the
Loans or if any prepayment by the Borrower results in the Borrower having paid
any interest in excess of the Maximum Rate, such amount which would be excessive
interest shall be deemed to be a partial prepayment of principal and applied to
the reduction of the unpaid principal balance of the Loans for which such excess
was received, collected or applied, and, if the principal amount of the
Obligations is paid in full, any remaining excess shall forthwith be paid to the
Borrower. All sums paid or agreed to be paid to the Lenders for the use,
forbearance or detention of the Obligations evidenced by this Agreement shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread, in equal or unequal parts, throughout the full term of such Obligations
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the Maximum Rate. In determining whether or not the
interest paid or payable under any specific contingency exceeds the Maximum Rate
of interest permitted by law, the Borrower and the Lenders shall, to the maximum
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense, fee or premium, rather than as interest; and (ii) exclude
voluntary prepayments and the effect thereof; and (iii) compare the total amount
of interest contracted for, charged or received with the total amount of
interest which could be contracted for, charged or received throughout the
entire contemplated term of the Loans at the Maximum Rate.

 

 
-103-

--------------------------------------------------------------------------------

 

 

SECTION 9.10     Entire Agreement. This Agreement, the other Loan Documents, and
the Fee Letter constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

SECTION 9.11     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN ANY CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12     Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Insolvency
Laws, as determined in good faith by the Administrative Agent or Issuing Bank,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

 
-104-

--------------------------------------------------------------------------------

 

 

SECTION 9.13     Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by electronic communication (e-mail) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.14     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15     Jurisdiction; Consent to Service of Process. (a) Any legal
action or proceeding with respect to this Agreement or any other Loan Document
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Eastern District of
such state, and by execution and delivery of this Agreement, the Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of those courts. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, an Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or its respective properties in the courts of any
jurisdiction.

 

(b)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
such New York state or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. The Borrower waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by the law of such state.

 

(d)     Each Loan Party (other than the Borrower) hereby irrevocably appoints
the Borrower as its agent to receive on its behalf and on behalf of its property
service of copies of any summons or complaint or any other process which may be
served in any action. Such service may be made by mailing or delivering a copy
of such process to such Loan Party in care of the Borrower at the Borrower’s
address set forth in Section 9.01, and each such Loan Party hereby irrevocably
authorizes and directs the Borrower to accept such service on its behalf.

 

 
-105-

--------------------------------------------------------------------------------

 

 

SECTION 9.16     Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain, and cause their respective Affiliates
to maintain, the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of, pledgee under Section
9.04(f) or Participant in, or any prospective assignee of, pledgee under Section
9.04(f) or Participant in, any of its rights or obligations under this Agreement
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facility, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower. For purposes of this Section, “Information” shall mean all information
received from any Loan Party relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, an Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by any Loan Party, provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

 

SECTION 9.17     Judgment Currency. (a) The obligations of the Borrower and the
other Loan Parties hereunder and under the other Loan Documents to make payments
in U.S. dollars (the “Obligation Currency”) shall not be discharged or satisfied
by any tender or recovery pursuant to any judgment expressed in or converted
into any currency other than the Obligation Currency, except to the extent that
such tender or recovery results in the effective receipt by the Administrative
Agent or a Lender or an Issuing Bank of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, such Lender or
Issuing Bank under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against the Borrower or any other
Loan Party or in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the U.S. Dollar
Equivalent, or, in the case of other currencies, the rate of exchange (as quoted
by the Administrative Agent or if the Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
the Administrative Agent) determined, in each case, as of the date immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

 
-106-

--------------------------------------------------------------------------------

 

 

(b)     If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any judgment, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

 

(c)     For purposes of determining the U.S. Dollar Equivalent or rate of
exchange for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

 

SECTION 9.18     Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

SECTION 9.19     Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, any Issuing Bank
or Lender, or the Administrative Agent, any Issuing Bank or Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Insolvency Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and Issuing
Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
overnight rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the Issuing Bank under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

 
-107-

--------------------------------------------------------------------------------

 

 

SECTION 9.20     Termination. This Agreement and each other Loan Document, and
the covenants and agreements set forth herein and therein, and, in the case of
any Security Document, all security interests and other Liens created
thereunder, shall terminate upon the payment in full of all principal of and any
accrued interest on any Loan and all Fees and other amounts payable under this
Agreement, the termination or expiration of all Letters of Credit and the
termination or expiration of the Commitments; provided that the provisions of
Sections 2.13, 2.15, 2.19, and 9.05 and Article VIII, and any other provision
set forth herein or therein that by its terms survives the termination of this
Agreement or such other Loan Document, shall survive and remain in full force
and effect.

 

SECTION 9.21     Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

SECTION 9.22     Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Guarantor to honor all of its obligations under its
Guaranty in respect of Swap Obligations (provided, however, that the Borrower
shall only be liable under this Section 9.22 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 9.22, or otherwise under this Agreement, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section shall remain
in full force and effect until the termination of all Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made). The Borrower intends that this Section
9.22 constitute, and this Section 9.22 shall be deemed to constitute, a
"keepwell, support, or other agreement" for the benefit of each Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Remainder of this page intentionally left blank. Signature pages follow.]

 

 
-108-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

OIL STATES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

  By: /s/ Cindy B. Taylor     Name: Cindy B. Taylor     Title: President and
Chief Executive Officer  

 

 

 

Signature Page to Credit Agreement 

Oil States International, Inc. 

 

 


--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A., as a Lender, the 

 

  Swingline Lender, an Issuing Bank and     Administrative Agent                
    By: /s/ Kristen Brockman  

 

Name:

Kristen Brockman

 

 

Title:

Vice President

 

 

 

 

Signature Page to Credit Agreement

Oil States International, Inc. 

 

 


--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

          By: /s/ Jay T. Sartain     Name: Jay T. Sartain  

 

Title:

Authorized Signatory

 

 

 

 

Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

 

 

  By: /s/ Raj Nambiar     Name: Raj Nambiar     Title: Vice President  

 

 

 

Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

          By: /s/ Will Dyer     Name: Will Dyer  

 

Title:

AVP

 

 

 

 

Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as a

 

  Lender and an Issuing Bank                     By: /s/ Thomas Okamoto  

 

Name:

Thomas Okamoto

 

 

Title:

Authorized Officer

 

 

 

 

 Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

          By: /s/ Robert R. Mangers     Name: Robert R. Mangers  

 

Title:

Vice President

 

 

 

 

 Signature Page to Credit Agreement 

 Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

  LTD., as a Lender                  

 

By:

/s/ Mark Oberreuter

 

  Name: Mark Oberreuter  

 

Title:

Vice President

 

 

 

 

 Signature Page to Credit Agreement 

 Oil States International, Inc. 

 

 


--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, N.A., as a Lender and an

 

  Issuing Bank  

 

 

 

 

          By: /s/ Don Backer     Name: Don Backer  

 

Title:

SVP

 

 

 

 

 Signature Page to Credit Agreement

 Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 





HSBC BANK USA, N.A., as a Lender











          By: /s/ Jay Fort     Name: Jay Fort  



Title:

Senior Vice President





 

 

 

Signature Page to Credit Agreement



 Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 





REGIONS BANK, as a Lender











          By: /s/ Joey Powell     Name: Joey Powell  



Title:

Sr. Vice President





 

 

 

Signature Page to Credit Agreement



 Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 





AMEGY BANK NATIONAL ASSOCIATION,



  as a Lender  









          By: /s/ James C. Day     Name: James C. Day  



Title:

Vice President





 



 



 

Signature Page to Credit Agreement 

Oil States International, Inc. 

 

 


--------------------------------------------------------------------------------

 

 





BARCLAYS BANK PLC, as a Lender











          By: /s/ Claire Morgan     Name: Claire Morgan  



Title:

Authorised Signatory





 



 



 

Signature Page to Credit Agreement 

Oil States International, Inc. 

 

 


--------------------------------------------------------------------------------

 

 





DNB CAPITAL LLC, as a Lender











          By: /s/ Joe Hykle     Name: Joe Hykle  

 

Title:

Senior Vice President



                  By: /s/ Jill Ilski     Name: Jill Ilski     Title: First Vice
President  



 



 



 

Signature Page to Credit Agreement 

Oil States International, Inc. 

 

 


--------------------------------------------------------------------------------

 

 





CREDIT SUISSE AG, CAYMAN ISLANDS



  BRANCH, as a Lender  









          By: /s/ Michael Spaight     Name: Michael Spaight  



Title:

Authorized Signatory



                  By: /s/ Tyler R. Smith     Name: Tyler R. Smith     Title:
Authorized Signatory  



 

 

 

Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 





SUMITOMO MITSUI BANKING



  CORPORATION, as a Lender  









          By: /s/ James D. Weinstein     Name: James D. Weinstein  



Title:

Managing Director





 

 

 

Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 





WHITNEY BANK, as a Lender











          By: /s/ Paul Cole     Name: Paul Cole  



Title:

Senior Vice President





 

 

 

Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 





CADENCE BANK, N.A., as a Lender











          By: /s/ Ashley Sloan     Name: Ashley Sloan  



Title:

Vice President





 

 

 

Signature Page to Credit Agreement

Oil States International, Inc.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

 

Lenders and Commitments

 

 

 

Bank


Commitment

Wells Fargo Bank, N.A.

$67,000,000

Royal Bank of Canada

$50,000,000

Compass Bank

$50,000,000

Bank of America, N.A.

$48,000,000

JPMorgan Chase Bank, N.A.

$38,000,000

Fifth Third Bank

$38,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$38,000,000

Capital One, N.A.

$35,000,000

HSBC Bank USA, N.A.

$35,000,000

Regions Bank

$35,000,000

Amegy Bank National Association

$30,000,000

Barclays Bank PLC

$30,000,000

DNB Capital LLC

$30,000,000

Credit Suisse AG

$24,000,000

Sumitomo Mitsui Banking Corporation

$20,000,000

Whitney Bank

$20,000,000

Cadence Bank, N.A.

$12,000,000

TOTAL

$600,000,000

 

 

 

1 